Exhibit (10.6)
This instrument prepared by
And return to:

     
John L. Farquhar
  Cross Reference:
Ruden McClosky
  OR Book 4795, Page 2848
200 East Broward Boulevard, P.O. Box 1900
  Instrument No. 2006000400690
Fort Lauderdale, Florida 33302
  Instrument No. 2006000474156
 
  Instrument No. 2007000319331
 
  Instrument No. 2008000000470
 
  Lee County, Florida Records

NOTE TO CLERK: No documentary stamp taxes or intangibles taxes are due upon the
recording of this Amended and Restated Mortgage Deed.
AMENDED AND RESTATED MORTGAGE DEED
THIS AMENDED AND RESTATED MORTGAGE DEED (the “Mortgage”), dated as of
September 28, 2008, by and between GINN-LA NAPLES LTD., LLLP, a Georgia limited
liability limited partnership, whose permanent post office mailing address is
215 Celebration Place, Suite 200, Celebration, Florida 34747, facsimile no.
321.939.4800 (hereinafter called “Mortgagor”), and ALICO-AGRI, LTD., a Florida
limited partnership, whose address is 640 S. Main Street, Labelle, Florida 33935
(hereinafter called “Mortgagee”).
W I T N E S S E T H:
WHEREAS, Mortgagor is indebted to Mortgagee pursuant to that certain Third
Amended and Restated Renewal Promissory Note dated of even date herewith in the
original principal amount of $54,107,668.20, which amended and restated that
certain Second Amended and Restated Renewal Promissory Note dated September 28,
2007 (the “Second Amended Note”) made by Mortgagor in favor of Mortgagee, which
amended and restated that certain Amended and Restated Renewal Promissory Note
dated July 12, 2005 (the “Amended Note”), made by Mortgagor in favor of
Mortgagee, which amended and restated that certain Promissory Note dated
July 12, 2005 (“Original Note”) made by Mortgagor in favor of First American
Exchange Company, LLC, a Delaware limited liability company, in the original
principal amount of $56,610,000.00, as assigned by First American Exchange
Company, LLC, to Mortgagee pursuant to that certain Assignment of Mortgage and
Note dated October 9, 2006, recorded on October 19, 2006, at instrument no.
2006000400690 in the public records of Lee County, Florida (collectively the
“Note”), the terms of which are incorporated in and made a part of this Mortgage
and which provide that all principal and accrued interest is due and payable on
or before the date or dates described in the Note.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Mortgagor executed that certain Mortgage Deed in favor of First
American Exchange Company, LLC, a Delaware limited liability company (“First
American”), dated July 12, 2005, recorded on July 13, 2005 at OR Book 4795, page
2848 in the Public Records of Lee County, Florida, as assigned by First American
to Mortgagee pursuant to that certain Assignment of Mortgage and Note dated
October 9, 2006, recorded on October 19, 2006 at Instrument No. 2006000400690 in
the Public Records of Lee County, Florida, as modified by the First Amendment to
Mortgage Deed (“First Amendment”) recorded on December 22, 2006, at Instrument
No. 2006000474156 in the Public Records of Lee County, Florida, as further
modified by the Second Amendment to Mortgage Deed (“Second Amendment”) recorded
on October 22, 2007, at Instrument No. 2007000319331 in the Public Records of
Lee County, Florida as further modified by the Third Amendment to Mortgage Deed
dated as of December 27, 2007 and recorded on January 2, 2008 at Instrument
No. 2008000000470 in the Public Records of Lee County, Florida (collectively,
the “Original Amended Mortgage”) with regard to the Mortgaged Property (as
defined herein);
WHEREAS, Mortgagor and Mortgagee desire to amend and restate the Original
Amended Mortgage in its entirety, as provided herein.
NOW, THEREFORE, for and in consideration of the foregoing premises and the sum
of Ten and No/100 Dollars ($10.00) cash in hand paid by each party hereto to the
other, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mortgagor and Mortgagee hereby agree to amend and
restate the Original Amended Mortgage (hereafter the “Mortgage”) in its entirety
as follows:
In order to secure the performance and observance by Mortgagor of all covenants
and conditions of the Note, this Mortgage and all other instruments securing the
Note or referred to herein, and for other valuable considerations, the receipt
of which is acknowledged, Mortgagor hereby grants, bargains, sells, conveys,
assigns, transfers, mortgages, hypothecates, pledges, delivers, sets over,
warrants and confirms unto Mortgagee forever, all of Mortgagor’s estate, right,
title and interest in, to and under the following (all of which is hereinafter
referred to as the “Mortgaged Property”):
THE MORTGAGED PROPERTY
A. THE LAND. All the land located in the County of Lee, State of Florida (the
“Land”), as more particularly described in Exhibit “A” attached hereto and by
reference made a part hereof, subject only to those Permitted Exceptions set
forth on Exhibit “B” attached hereto and by reference made a part hereof.
B. THE IMPROVEMENTS. TOGETHER WITH all buildings, structures and improvements of
every nature whatsoever now or hereafter situated on the Land, and all fixtures,
machinery, appliances, equipment, furniture, and personal property of every
nature whatsoever now or hereafter owned by Mortgagor and located in or on, or
attached to, or used or intended to be used in connection with or with the
operation of, the land, buildings, structures or other improvements, or in
connection with any construction being conducted or which may be conducted
thereon, and owned by Mortgagor, including all extensions, additions,
improvements, betterments, renewals, substitutions, and replacements to any of
the foregoing and all of the right, title and interest of Mortgagor in and to
any such personal property or fixtures (subject to any lien, security interest
or claim together with the benefit of any deposits or payments now or hereafter
made on such personal property or fixtures by Mortgagor or on its behalf) (the
“Improvements”).

 

- 2 -



--------------------------------------------------------------------------------



 



C. EASEMENTS OR OTHER INTERESTS. TOGETHER WITH all easements, rights of way,
gores of land, streets, ways, alleys, passages, sewer rights, waters, water
courses, water rights and powers, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances whatsoever, in
any way belonging, relating or appertaining to any of the property hereinabove
described, or which hereafter shall in any way belong, relate or be appurtenant
thereto, whether now owned or hereafter acquired by Mortgagor, and the reversion
and reversions, remainder and remainders, rents, issues and profits thereof, and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever, at law as well as in equity, of Mortgagor of, in and to the same,
including but not limited to all judgments, awards of damages and settlements
hereafter made resulting from condemnation proceedings or the taking of the
property described in Paragraphs A, B and C hereof or any part thereof under the
power of eminent domain, or for any damage (whether caused by such taking or
otherwise) to the property described in Paragraphs A, B and C hereof or any part
thereof, or to any rights appurtenant thereto, and all proceeds of any sales or
other dispositions of the property described in Paragraphs A, B and C hereof or
any part thereof.
D. ASSIGNMENT OF RENTS. TOGETHER WITH all rents, royalties, issues, profits,
revenue, income and other benefits from the property described in Paragraphs A,
B and C hereof to be applied against the indebtedness and other sums secured
hereby, provided, however, that permission is hereby given to Mortgagor so long
as no default has occurred hereunder beyond any applicable grace or cure period,
to collect, receive, take, use and enjoy such rents, royalties, issues, profits,
revenue, income and other benefits as they become due and payable, but not in
advance thereof. The foregoing assignment shall be fully operative without any
further action on the part of either party and specifically Mortgagee shall be
entitled, at its option upon the occurrence of a default hereunder which remains
uncured beyond the expiration of any applicable grace or cure period, to all
rents, royalties, issues, profits, revenue, income and other benefits from the
property described in Paragraphs A, B and C hereof whether or not Mortgagee
takes possession of the property described in Paragraphs A, B and C hereof. Upon
any such uncured default hereunder, the permission hereby given to Mortgagor to
collect such rents, royalties, issues, profits, revenue, income and other
benefits from the property described in Paragraphs A, B and C hereof shall
terminate and such permission shall not be reinstated upon a cure of the default
without Mortgagee’s specific consent. Neither the exercise of any rights under
this paragraph by Mortgagee nor the application for any such rents, royalties,
issues, profits, revenue, income or other benefits to the indebtedness and other
sums secured hereby, shall cure or waive any default or notice of default
hereunder or invalidate any act done pursuant hereto or to any such notice, but
shall be cumulative of all other rights and remedies.

 

- 3 -



--------------------------------------------------------------------------------



 



E. ASSIGNMENT OF LEASES. TOGETHER WITH all right, title and interest of
Mortgagor in and to any and all leases now or hereafter on or affecting the
property described in Paragraphs A, B and C hereof, together with all security
therefor and all monies payable thereunder, subject, however, to the conditional
permission hereinabove given to Mortgagor to collect the rentals under any such
lease. The foregoing assignment of any lease shall not be deemed to impose upon
Mortgagee any of the obligations or duties of Mortgagor provided in any such
lease, and Mortgagor agrees to fully perform all obligations of the lessor under
all such leases. Upon Mortgagee’s request, Mortgagor agrees to send to Mortgagee
a list of all leases covered by the foregoing assignment and any such lease
shall expire or terminate or as any new lease shall be made, Mortgagor shall so
notify Mortgagee in order that at all times Mortgagee shall have a current list
of all leases affecting the property described in Paragraphs A, B and C hereof.
Mortgagee shall have the right, at any time and from time to time, to notify any
lessee of the rights of Mortgagee as provided by this paragraph. From time to
time, upon request of Mortgagee, Mortgagor shall specifically assign to
Mortgagee as additional security hereunder, by an instrument in writing in such
form as may be approved by Mortgagee, all right, title and interest of Mortgagor
in and to any and all leases now or hereafter on or affecting the Mortgaged
Property, together with all security therefor and all monies payable thereunder,
subject to the conditional permission hereinabove given to Mortgagor to collect
the rentals under any such lease. Mortgagor shall also execute and deliver to
Mortgagee any notification, financing statement or other document reasonably
required by Mortgagee to perfect the foregoing assignment as to any such lease.
Notwithstanding anything herein to the contrary, so long as no default has
occurred hereunder beyond any applicable grace or cure period, Mortgagor shall
have the right to modify and terminate any leases affecting the Mortgaged
Property in Mortgagor’s discretion, without obtaining Mortgagee’s prior consent.
This instrument constitutes an absolute and present assignment of the rents,
royalties, issues, profits, revenue, income and other benefits from the
Mortgaged Property, subject, however, to the conditional permission given to
Mortgagor to collect, receive, take, use and enjoy the same as provided
hereinabove; provided, further, that the existence or exercise of such right of
Mortgagor shall not operate to subordinate this assignment to any subsequent
assignment, in whole or in part, by Mortgagor, and any such subsequent
assignment by Mortgagor shall be subject to the rights of Mortgagee hereunder.
F. FIXTURES AND PERSONAL PROPERTY. TOGETHER WITH a security interest in (i) all
property and fixtures affixed to or located on the property described in
Paragraphs A, B and C hereof which, to the fullest extent permitted by law shall
be deemed fixtures and a part of the real property; (ii) all articles of
personal property and all materials delivered to the property described in
Paragraphs A, B and C hereof for use in any construction being conducted
thereon, and owned by Mortgagor; (iii) all contract rights, general intangibles,
actions and rights in action, including all rights to insurance proceeds and
proceeds of condemnation or eminent domain as all of the same may relate to the
property described in Paragraphs A, B and C hereof; (iv) subject to the rights
of Mortgagor in and to all such Permits (hereinafter defined), and the rights of
Mortgagor to terminate, modify and/or amend any such Permits, as same pertain to
the rights of Mortgagor to develop all portions of the Mortgaged Property
released from the lien of this Mortgage, all development rights, consents,
approvals, permits, licenses, reservations, prepaid utility fees or deposits,
prepaid impact fees, and authorizations now or hereafter created, issued or paid
for construction, development or operation of the Mortgaged Property (the
“Permits”); (v) all contracts for the design, engineering and construction for
the Approved Common Infrastructure Improvements (as defined herein)(including
but not limited to the payment and performance bonds, if any) to be installed in
the Project as defined herein, or any portion thereof; and (vi) all proceeds,
products, replacements, additions, substitutions, renewals and accessions of any
of the foregoing. Mortgagor (Debtor) hereby grants to Mortgagee (Creditor) a
security interest in all fixtures, rights in action and personal property
described herein.

 

- 4 -



--------------------------------------------------------------------------------



 



This Mortgage is a self-operative security agreement with respect to such
property, but Mortgagor agrees to execute and deliver on demand such other
security agreements, financing statements and other instruments as Mortgagee may
request in order to perfect its security interest or to impose the lien hereof
more specifically upon any of such property. Mortgagee shall have all the rights
and remedies in addition to those specified herein of a secured party under the
Uniform Commercial Code.
TO HAVE AND TO HOLD the same, together with all and singular the tenements,
hereditaments and appurtenances thereunto belonging or in any way appertaining
and the reversions, remainders, rents, issues and profits thereof, and also all
the estate, right, title, interest, property, possession, claim or demand of the
Mortgagor in and to the same, and every part thereof, unto the Mortgagee in fee
simple.
AND Mortgagor covenants with the Mortgagee that Mortgagor is indefeasibly seized
of the Mortgaged Property in fee simple; that it has full power and lawful right
to convey and mortgage the same in fee simple; that upon default it shall be
lawful for the Mortgagee at all times peaceably and quietly to enter upon, hold,
occupy, possess and enjoy the Mortgaged Property, and every part thereof; that
the Mortgaged Property is and will, except as allowed herein, remain free from
all liens and encumbrances, including taxes and assessments, except for the
Permitted Exceptions, any easements or instruments to which Mortgagee has
consented or is a party, assessment liens for CDDs (hereinafter defined), CCRs
(hereinafter defined), the Restrictive Covenant Agreement (hereinafter defined),
the Four Party Agreement (hereafter defined), easements for roads, utilities,
lakes and other infrastructure improvements constructed on the Mortgaged
Property from time to time consistent with the Approved Site Plan (as such plan
may be modified from time to time), and as herein otherwise provided; that
Mortgagor will make such further assurances to perfect the fee simple title to
the Mortgaged Property in Mortgagee as may be reasonably required, and that
Mortgagor does hereby fully warrant the title thereto, and every part thereof,
and will defend the same against the lawful claims of all persons whomsoever.
PROVIDED ALWAYS that if the Mortgagor shall pay to the Mortgagee the
indebtedness evidenced by the Note or any renewal or replacement of the Note and
if the Mortgagor shall duly, promptly and fully perform, comply with and abide
by each and every one of the stipulations, agreements, conditions and covenants
of the Note, this Mortgage, or other instruments referred to herein, then this
Mortgage and the estate hereby created shall cease and be null and void.

 

- 5 -



--------------------------------------------------------------------------------



 



Mortgagor further covenants and agrees with Mortgagee as follows:
1. USE OF MORTGAGED PROPERTY. To develop the Mortgaged Property as a multi-use
residential community (the “Project”) consisting of single family residential
lots (the “Lots”) together with a golf course with no less than eighteen (18)
holes with clubhouse and related amenities (the “Golf Course”) and other related
common facilities and amenities (collectively the “Project”), to be constructed
on the Mortgaged Property substantially in accordance with the Approved Site
Plan. For purposes of this Mortgage, the Approved Site Plan shall mean the
Master Site Plan, which is a conceptual site plan, shown on page 4 of 30 of
WilsonMiller Project Number 03552-005-001-EPP00, Index Number D-3552-44, used to
obtain SFWMD Environmental Resource Permit Number 36-05075-P (Lot 308 has been
deleted), and as supplemented by Master Site Plan shown on Sheet 5 of 57 of
WilsonMiller Project No. 03552-005-002-FLP00, Index Number D-3552-71. Mortgagor
may change the Approved Site Plan as long as Mortgagor obtains Mortgagee’s
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. In the event Mortgagee has acquired title to all or a portion of
the Mortgaged Property through foreclosure, deed-in-lieu of foreclosure or
otherwise, Mortgagee may change the Approved Site Plan without Mortgagor’s
consent as long as such changes do not change Mortgagor’s Lots or materially and
adversely change ingress, egress, drainage or utilities for Mortgagor’s Lots
including ingress and egress to the Golf Course and any other amenities at the
Project.
2. PAYMENT. To pay all sums secured hereby, together with interest and other
appurtenant charges thereon, when the same shall become due, as provided in the
Note, this Mortgage or other instruments referred to herein or evidencing any
renewal or extension thereof.
3. TAXES AND OTHER PAYMENTS. To pay and discharge when due any taxes,
assessments, levies, charges, liabilities, claims, liens, obligations,
impositions and encumbrances of every nature and kind now on the Mortgaged
Property, or that hereafter may be imposed, suffered, placed, levied or assessed
thereon, or that hereafter may be levied or assessed upon this Mortgage or the
indebtedness secured hereby, including, but not limited to, all impact fees,
utility reservation fees, off-site impact fees or costs, as and when due, and to
produce receipts therefor upon demand and to provide Mortgagee on or before
December 31st of each year of the term hereof with receipts for payment of all
real property taxes on the Mortgaged Property for such prior year. The failure
of Mortgagor to provide the paid tax receipts as required herein shall
constitute a monetary default hereunder if and only at such time as Mortgagor
has still failed to provide the paid tax receipts after Mortgagee provides
written notice to Mortgagor of its non-receipt of such paid tax receipts and
Mortgagor fails to provide such receipts to Mortgagee within ten (10) business
days after receipt of such a notice.
4. INSURANCE. (i) To keep the Mortgaged Property insured against loss or damage
by fire and all perils included within the term “extended coverage endorsement”
in an amount equal to its full replacement value, such insurance to be issued by
companies approved by Mortgagee, which approval shall not be unreasonably
withheld, delayed or denied. The policy or policies of insurance shall contain a
standard mortgagee clause with loss payable to Mortgagee; and (ii) to maintain
comprehensive general liability insurance for not less than Ten Million and
no/100 Dollars ($10,000,000.00) against claims and liability for injury to
persons or property occurring on the Mortgaged Property, including all
appurtenant easements. All such policy or policies of insurance shall name
Mortgagee as an additional insured and shall provide for not less than ten
(10) days prior written notice of modification, cancellation, termination or
expiration to Mortgagee.

 

- 6 -



--------------------------------------------------------------------------------



 



5. REPAIRS; WASTE. To keep the Mortgaged Property in good condition and repair
and to permit, commit, or suffer no waste, impairment or deterioration of any
part thereof and Mortgagee shall have the right to inspect the Mortgaged
Property on reasonable notice to Mortgagor and, if Mortgagor so elects,
Mortgagee shall be accompanied by a representative of Mortgagor on any such
inspection. Mortgagor will not erect, build or construct upon any portion of the
Mortgaged Property, any building or structure of any kind whatsoever, the
erection, building or construction of which is not contemplated on or by the
Approved Site Plan or, if not so contemplated on or by the Approved Site Plan,
has not been otherwise previously approved by Mortgagee in writing.
6. GOVERNMENTAL REGULATION. To observe, abide by and comply with all statutes,
ordinances, orders, permits, requirements, development agreements or decrees
relating to the Mortgaged Property by any federal, state or municipal authority
or subdivision thereof, and to observe and comply with all conditions and
requirements necessary to preserve and extend the Permits, including without
limitation any and all rights, licenses, consents, approvals, permits,
development rights (including but not limited to, zoning variances, special
exceptions and nonconforming uses), privileges, franchises and concessions which
are applicable to the Mortgaged Property or which have been granted to or
contracted for by Mortgagor in connection with any existing, presently
contemplated or future use of the Mortgaged Property. Mortgagor shall promptly
provide to Mortgagee copies of all correspondence, memos, notices, claims or
demands to or from any governmental authority relating to the Permits. Failure
by Mortgagor to keep and maintain in full force and effect and in good standing
all such Permits now or hereafter granted and acquired with respect to the
Mortgaged Property and all development rights thereon shall constitute a default
hereunder if and only at such time as Mortgagor has still failed to maintain any
such Permit after Mortgagee provides written notice to Mortgagor of its failure
to maintain any such Permit and Mortgagor fails to obtain or reinstate the
applicable Permit and provide evidence thereof to Mortgagee within thirty
(30) business days (or reasonable longer period as is necessary to obtain or
reinstate the applicable Permit provided Mortgagor is diligently seeking such
Permit or reinstatement within said thirty (30) business day period) after
receipt of such a notice. If at any time during the term hereof, Mortgagee
reasonably deems any Permits to be in jeopardy of loss, expiration or
termination due to Mortgagor’s failure to comply with any requirement thereof,
Mortgagee shall be entitled, upon reasonable notice under the circumstances to
Mortgagor, to take all actions necessary to preserve those Permits and charge
the reasonable costs thereof, including attorneys’ fees, to Mortgagor. Failure
of Mortgagor to pay such costs within thirty (30) business days of written
demand from Mortgagee shall be an additional event of default. In the event
Mortgagee reacquires any portion of the Mortgaged Property through foreclosure,
deed in lieu of foreclosure or otherwise, it is expressly agreed that the
Mortgagor and Mortgagee shall be entitled to exercise the rights granted by and
under the Permits to develop their respective portions of the Mortgaged Property
in accordance with the Approved Site Plan.
7. FUTURE ADVANCES. Upon request of Mortgagor, Mortgagee, at Mortgagee’s sole
option, within twenty (20) years from date of this Mortgage, may make future
advances to Mortgagor. It is hereby specifically agreed that any sum or sums
which may be loaned or advanced by the Mortgagee to the Mortgagor at any time
after the recording of this Mortgage, together with interest thereon at the rate
agreed upon at the time of such loan or advance, shall be equally secured with
and have the same priority as the original indebtedness and be subject to all
the terms and provisions of this Mortgage, providing that the aggregate amount
of the principal outstanding at any time shall not exceed an amount equal to two
times the principal amount originally secured hereby.

 

- 7 -



--------------------------------------------------------------------------------



 



8. ASSIGNMENT OF RENTS AND LEASES. Mortgagor hereby grants a first assignment
and pledge to Mortgagee, as additional security for the payment of indebtedness
secured by this Mortgage, of any and all leases, written or oral, rents, income,
profits, issues, and revenues, from whatever source derived existing now or
hereafter on the Mortgaged Property; and Mortgagor covenants to observe all the
obligations of the lessor in any leases and not to do or permit to be done
anything to impair the security thereof; not to execute any other assignment of
lease or assignment of rents of the Mortgaged Property; and not to alter, modify
or change the terms of, or surrender, cancel or terminate any leases, without
the prior written consent of Mortgagee, except at times when Mortgagor is not in
default of its obligations under this Mortgage beyond any applicable grace or
cure period, during which times Mortgagor shall have a free right to alter,
modify, change the terms of, surrender, cancel or terminate any leases without
the prior consent of Mortgagee other than the Rinker Leases (as defined in
Paragraph 29 hereof), for which such consent shall not be unreasonably withheld,
conditioned or delayed.
9. EMINENT DOMAIN. In the event of condemnation proceedings or a taking of all
or any portion of the Mortgaged Property by eminent domain, the award or
compensation payable thereunder (excluding Mortgagor’s reasonable third party
costs not to exceed $50,000 in obtaining such proceeds and Mortgagor’s
attorney’s fees) is hereby assigned to and shall be paid to Mortgagee to the
extent of the sums due hereunder. Mortgagee shall be under no obligation to
question the amount of any such award or compensation and may accept the same in
the amount in which the same shall be paid. In any such condemnation
proceedings, Mortgagee may be represented by counsel selected by Mortgagee. In
the event of a total condemnation or taking, the proceeds of any award or
compensation so received by Mortgagee shall be applied to the prepayment of the
Note and all sums due under this Mortgage, and the balance, if any, shall be
paid over to Mortgagor. In the event of a partial condemnation or taking,
Mortgagee shall pay over to Mortgagor such portion of the award or compensation
so received by Mortgagee as is reasonably necessary to restore the portion of
the remaining Mortgaged Property not condemned but affected by such condemnation
or taking, and the balance shall be applied by Mortgagee as a prepayment of the
Note.
10. EXPENSES OF COLLECTION. All sums secured by this Mortgage shall be payable
at Mortgagee’s address set forth above, and, unless otherwise provided in this
Mortgage, shall bear interest at the same rate per annum as the Note bears, from
date of accrual until paid. If the Note or any other sums secured by this
Mortgage shall be collected by legal proceedings or through a probate or
bankruptcy court, or shall be placed in the hands of an attorney for collection
after maturity, whether matured by the expiration of time or by the option given
to the Mortgagee to accelerate the maturity, Mortgagor agrees to pay all and
singular the costs, charges and expenses, including attorneys’ fees through all
stages of legal proceedings (including bankruptcy, pretrial, trial, appellate
and administrative) reasonably incurred, or paid at any time by the Mortgagee
because of the failure on the part of the Mortgagor to perform, comply with and
abide by each and every one of the stipulations, agreements, conditions and
covenants of the Note, this Mortgage or other instruments referred to herein,
and every such payment shall bear interest at the rate which is five points
higher than the rate of interest in effect under the Note at the time of such
default from the date when such sums are due until paid.

 

- 8 -



--------------------------------------------------------------------------------



 



11. TRANSFERS AND ENCUMBRANCES. Unless otherwise provided in this Mortgage, if,
without Mortgagee’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed by Mortgagee, all or any part of the Mortgaged
Property, or any interest therein, is sold, conveyed, leased, assigned or
transferred in any manner or further encumbered by Mortgagor, whether
voluntarily or by operation of law, then in that event Mortgagee may declare all
sums secured by this Mortgage immediately due and payable. This provision shall
not be construed to prevent Mortgagor from (i) entering into contracts to sell
parcels of the Mortgaged Property which are to be released from the lien of this
Mortgage at the closing of such contracts, or (ii) conveying portions of the
Mortgaged Property to a property owner’s association, to the public or any other
government entity, or (iii) encumbering the Mortgaged Property with the lien of
financing provided for bonds issued by any CDD (defined below) and/or any and
all assessment liens that shall secure bonds issued by any such CDD, or
(iv) recording of Covenants, Conditions and Restrictions (CCRs), or (v) the
Approved Plat, or (vi) the Development Order and the Consumptive Use Permit
issued by Lee County, Florida, or (vii) the Restrictive Covenant Agreement.
12. INSOLVENCY. It shall be a default of this Mortgage if the Mortgagor shall
(a) consent to the appointment of a Receiver, Trustee or Liquidator of all or a
substantial part of the Mortgagor’s assets, or (b) be adjudicated a bankrupt or
insolvent, or file a voluntary petition in bankruptcy, or admit in writing its
inability to pay its debts as they become due, or (c) make a general assignment
for the benefit of creditors, or (d) file a petition or answer seeking
reorganization or arrangement of creditors, or to take advantage of any
insolvency law, or (e) file an answer admitting the material allegations or a
petition filed against the Mortgagor in any bankruptcy, reorganization or
insolvency proceeding or (f) itself take action for the purpose of affecting any
of the foregoing, or (g) if any order, judgment or decree shall be entered upon
an application of a creditor or Mortgagor by a court of competent jurisdiction
approving a petition seeking appointment of a Receiver, or Trustee of all or a
substantial part of the Mortgagor’s assets and such order, judgment or decree
shall continue unstayed and in effect for a period of ninety (90) days.
13. MORTGAGEE’S PERFORMANCE OF DEFAULTED ACTS. If Mortgagor shall default, after
the giving of notice and the lapse of any applicable grace or cure period, in
any of the stipulations, agreements, conditions and covenants contained in the
Note, this Mortgage or other instruments referred to herein, or in the payment
of any taxes, assessments, levies, charges, liabilities, liens, claims,
obligations, impositions and encumbrances on the Mortgaged Property, or fail to
make any payment of any insurance premiums or other charges, or any other monies
required to be paid under the Note, the Mortgage or other instruments referred
to herein, or to keep the Permits in full force and effect and in good standing,
or to keep the Mortgaged Property in good condition and repair or shall commit
or permit waste, or if there be commenced any action or proceeding affecting the
Mortgaged Property or the title thereto, or the interest of Mortgagor therein,
then the Mortgagee may, at its option, subject to the notices and cure periods
set forth in paragraph 14 below, take such action or pay such sums as Mortgagee
deems advisable to cure such defaults including the prosecution or defense of
litigation, and all expenditures made by the Mortgagee in that connection,
including reasonable attorneys’ fees, shall be secured by the lien of this
Mortgage, shall draw interest at the rate which is five percent (5%) higher than
the rate of interest that would otherwise be in effect under the Note from the
date when such sums are due until paid, and shall, at the option of the
Mortgagee, be added to the unpaid principal amount due under the Note or be
payable by Mortgagor immediately and without demand. Neither the right nor the
exercise of the right herein granted unto the Mortgagee to make any such
payments shall preclude the Mortgagee from exercising its option to cause the
whole indebtedness secured hereby to become immediately due and payable by
reason of the Mortgagor’s default in making such payments.

 

- 9 -



--------------------------------------------------------------------------------



 



14. DEFAULT; ACCELERATION OF INDEBTEDNESS. (i) If any installment of the Note,
whether of principal or interest or both, or the payment of any other sums of
money referred to in this Mortgage, whether such payment is due to Mortgagee or
to others, is not promptly and fully paid when due, and such default remains
uncured for a period of fifteen (15) days after written notice thereof from
Mortgagee to Mortgagor or (ii) in the event a nonmonetary breach or default be
made by the Mortgagor in any one of the stipulations, agreements, conditions and
covenants of said Note, this Mortgage, or any other documents or instruments
executed and delivered by the Mortgagor to and in favor of the Mortgagee as
security for, evidence of or otherwise connected with or incidental to the loan
transaction or extension of credit evidenced by the Note and secured by this
Mortgage, or if each and every one of said stipulations, agreements, conditions
and covenants are not otherwise duly, promptly and fully discharged or performed
and Mortgagor fails to cure such nonmonetary default within thirty (30) days
after written notice thereof from Mortgagee to Mortgagor or if such default
cannot be cured within such cure period, if Mortgagor fails to commence such
cure within said thirty (30) days and thereafter diligently and in good faith
pursues said cure and, in fact, cures said default within a reasonable time
necessary to cure such default (subject to force majeure), (for purposes herein,
any of such events described in clause (i) or (ii) above not cured within the
applicable grace period are hereinafter referred to as an “Event of Default”)
then the Mortgagee, at its option, may thereupon or thereafter declare the
indebtedness evidenced by the Note as well as all other monies secured hereby,
to be forthwith due and payable, whereupon the principal of and the interest
accrued on the indebtedness evidenced and represented by the Note and all other
indebtedness evidenced and represented by the Note and all other sums secured by
this Mortgage shall immediately become and be due and payable as if all of said
sums of money were originally stipulated to be paid on such day, and thereupon,
without notice or demand, the Mortgagee may avail itself of all rights and
remedies provided by law and may prosecute a suit at law or in equity as if all
monies secured hereby had matured prior to its institution, anything in this
Mortgage or in the Note to the contrary notwithstanding. The Mortgagee may
foreclose this Mortgage as to the amount so declared due and payable, and the
Mortgaged Property shall be sold according to law to satisfy and pay the same
together with all costs, expenses and allowances, including, without limitation,
a reasonable fee for the Mortgagee’s attorneys for pretrial, trial and appellate
proceedings. The Mortgaged Property may be sold in one parcel, several parcels
or groups of parcels, and the Mortgagee shall be entitled to bid at the sale
and, if the highest bidder for the Mortgaged Property or any part or parts
thereof, shall be entitled to purchase the same. The failure or omission on the
part of the Mortgagee to exercise the option for acceleration of maturity and
foreclosure of this Mortgage following any default as aforesaid or to exercise
any other option granted hereunder to Mortgagee when entitled to do so in any
one or more instances, or the acceptance by Mortgagee of partial payment of the
indebtedness secured hereby, whether before or subsequent to Mortgagor’s default
hereunder, shall not constitute a waiver of any such default or the right to
exercise any such option, but such option shall remain continuously in force.
Acceleration of maturity, once claimed hereunder by Mortgagee, at the option of
Mortgagee, may be rescinded by written acknowledgment to that effect by
Mortgagee, but the tender and acceptance of partial payments alone shall not in
any way affect or rescind such acceleration of maturity.

 

- 10 -



--------------------------------------------------------------------------------



 



Any sums due and owing to Mortgagee hereunder or under the Note for any purpose
whatsoever after an Event of Default shall bear interest at the rate which is
five percent (5%) higher than the rate of interest that would otherwise be in
effect under the Note from the date when such sums are due until paid to
Mortgagee. All agreements between Mortgagor and Mortgagee, whether now existing
or hereafter arising and whether written or oral, are hereby expressly limited
so that under no contingency whatsoever, whether by reason of acceleration of
the maturity of the Note, or otherwise, shall the amount paid, or agreed to be
paid, to Mortgagee for the use, forbearance, or detention of the money to be
loaned under the Note, or otherwise, or for the payment or performance of any
covenant or obligation contained in the Note or this Mortgage, or other
instrument evidencing, securing, or pertaining to the indebtedness evidenced by
the Note, exceed the maximum amount permissible under applicable law. If from
any circumstances whatsoever fulfillment of any provision of the Note or this
Mortgage, or other instrument, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law,
then, ipso facto, the obligation to be fulfilled shall be reduced to the limit
of such validity, and if from any such circumstances Mortgagee shall ever
receive anything of value deemed interest by applicable law in an amount which
would exceed interest at the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the unpaid principal
balance of the Note or to any other principal indebtedness of the Mortgagor to
the Mortgagee, and not to the payment of interest, or if such excessive interest
exceeds the unpaid principal balance of the Note and such other indebtedness,
such excess shall be refunded to Mortgagor. All sums paid, or agreed to be paid,
by Mortgagor for the use, forbearance, or detention of the indebtedness of
Mortgagor to Mortgagee shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest on
account of such indebtedness is uniform throughout the term thereof. The terms
and provisions of this paragraph shall control and supersede every other
provision of all agreements between Mortgagor and Mortgagee.
15. RECEIVER. Upon an Event of Default by Mortgagor, Mortgagee shall be entitled
to the appointment by a court of competent jurisdiction of a receiver of the
Mortgaged Property as a matter of absolute right and without notice; with power
to collect the rents, issues and profits of the Mortgaged Property due and
coming due during the pendency of an action to foreclose this Mortgage, without
regard to the value of the Mortgaged Property or the solvency of any person
liable for the payment of any sums secured hereunder. Mortgagor, for itself and
any subsequent owner, hereby waives any and all defenses to the application for
a receiver as above provided, and hereby specifically consents to such
appointment without notice; but nothing contained in this Mortgage is to be
construed to deprive the Mortgagee of any other right, remedy or privilege it
may now have under the law to have a receiver appointed. This provision for the
appointment of a receiver of the rents and profits and the assignment of such
rents and profits is made an express condition upon which the loan hereby
secured is made. The costs, fees and expenses incurred pursuant to the exercise
of the foregoing powers shall be an additional indebtedness secured by the lien
of this Mortgage.

 

- 11 -



--------------------------------------------------------------------------------



 



16. WAIVER AND MODIFICATION. No modification or waiver hereof shall be effective
between the Mortgagor and the Mortgagee unless it is in writing and duly
executed by the party to be bound. Third parties shall be bound by any
modification or waiver hereof in writing and duly recorded in the public records
of the county in which the Mortgaged Property is located, or of which such third
parties have actual notice. Without affecting the liability of Mortgagor or any
other person (except any person expressly released in writing) for payment of
any indebtedness secured hereby or for performance of any obligation contained
herein, and without affecting the rights of Mortgagee with respect to any
security not expressly released in writing, Mortgagee may, at any time and from
time to time, either before or after the maturity of the Note, and without
notice or consent:
a. Release any person liable for payment of all or any part of the indebtedness
or for performance of any obligation;
b. Make any agreement extending the time or otherwise altering the terms of
payment of all or any part of the indebtedness, or modifying or waiving any
obligation, on subordinating, modifying or otherwise dealing with the lien or
charge hereof;
c. Exercise or refrain from exercising or waive any right Mortgagee may have;
d. Accept additional security of any kind; and
e. Release or otherwise deal with any property, real or personal, securing the
indebtedness, including all or any part of the Mortgaged Property.
No waiver of any default on the part of Mortgagee or of any breach of any of the
provisions of this Mortgage shall be considered a waiver of any other or
subsequent default or breach, and no delay or omission in exercising or
enforcing the rights and powers herein granted shall be construed as a waiver of
such rights and powers, and likewise no exercise or enforcement of any rights or
powers hereunder shall be held to exhaust such rights and powers, and every such
right and power may be exercised from time to time.
17. MORTGAGOR’S STATUS. Mortgagor represents and warrants that it is duly
organized and validly existing, in good standing under the laws of the state of
its incorporation, has partnership interests outstanding which have been duly
and validly issued, and is qualified to do business and is in good standing in
the State of Florida, with full power and authority to consummate the
transactions contemplated hereby.

 

- 12 -



--------------------------------------------------------------------------------



 



18. DEVELOPMENT REQUIREMENTS. It shall constitute an additional event of default
under this Mortgage in the event that Mortgagor (subject to the notice and cure
periods set forth at clause (ii) of paragraph 14 above):
a. Modifies or amends the Approved Site Plan without Mortgagee’s prior written
approval which approval shall not be unreasonably withheld, delayed or
conditioned, or fails to develop the Mortgaged Property in accordance with the
Approved Site Plan and all Permits, development orders and development
agreements pertaining thereto. Notwithstanding anything contained herein to the
contrary, Mortgagor, without such action constituting an event of default under
this Mortgage, shall be entitled to modify and/or amend any Permits, development
orders and development agreements in order to effectuate development of the
Mortgaged Property in accordance with the Approved Site Plan (as may be amended
pursuant hereto) without the consent of Mortgagee so long as Mortgagor is not in
default beyond any applicable grace or cure period and such modifications or
amendments are made in the reasonable business judgment of Mortgagor and are
consistent with the Approved Site Plan.
b. Following issuance of all permits, fails to maintain in full force and effect
without material modification all Permits and other development rights in effect
from time to time necessary to develop the Property in accordance with the
Approved Site Plan. The parties hereto acknowledge that both the Mortgagor with
respect to property released from the lien of this Mortgage and Mortgagee with
respect to property remaining encumbered by the lien of this Mortgage, shall
have the right to exercise the rights granted by the Permits to develop their
respective properties in accordance with the Approved Site Plan in the event
Mortgagee ever acquires or reacquires any of the Mortgaged Property pursuant to
foreclosure, deed in lieu of foreclosure or otherwise. Mortgagee acknowledges
that during the term of this Mortgage, Mortgagor shall have the right to assign
its rights to develop unencumbered property granted by such Permits to its
Lenders to secure financing for construction of the improvements thereon and the
full development thereof. Mortgagor agrees that during the term of this
Mortgage, Mortgagee shall be entitled to copies of all such Permits in existence
now or created during the term hereof or as modified during the term hereof.
Mortgagor shall promptly provide Mortgagee with copies of such Permits and all
material correspondence, memoranda, notices, demands and other information
pertaining to such Permits and the Approved Site Plan or other development
rights with respect to the Mortgaged Property from or to all governmental
agencies. Mortgagee shall have the rights to take all reasonable steps necessary
to maintain all Permits and other development rights which are to expire or
otherwise be adversely affected upon reasonable prior notice to Mortgagor. All
reasonable expenses incurred by Mortgagee therefor shall be charged to Mortgagor
and shall be paid to Mortgagee upon demand. Mortgagee acknowledges that any
material modification of the Permits or the Approved Site Plan shall be a
default hereunder unless Mortgagor first obtains Mortgagee’s written consent
which shall not be unreasonably withheld or delayed.

 

- 13 -



--------------------------------------------------------------------------------



 



19. RELEASE PROVISIONS.
a. Subject to the terms and conditions of this Paragraph 19, Mortgagee shall
execute and deliver to Mortgagor partial releases of the Lots and the portion of
the Mortgaged Property located North of Alico Road in Sections 6 and 7, Township
46 South, Range 26 East of Lee County, Florida consisting of approximately
389.658 acres as is more particularly described on Exhibit “A” attached hereto
(“Section 6/7 Property”).
(i) No such releases will be executed without the “Applicable Release Payment”
(as defined herein) being made to Mortgagee. Mortgagor shall receive credits
(the “Release Credits”) for application to the Applicable Release Payment for
the Section 6/7 Property and/or any Lots equal to: (x) the cash payment made by
Mortgagor to Mortgagee at the Closing of the Purchase and Sale Agreement
(hereafter defined) plus (y) principal payments made under the Note, including
without limitation, awards or compensation resulting from condemnation
proceedings or takings under the power of eminent domain, minus (z) the
remaining payments (the “Remaining Rinker Payments”) due to Rinker Materials of
Florida, Inc., its successors or assigns (hereafter “Rinker”) pursuant to
Sections 2(a)(ii) and 2(a)(iii) of the Release Agreement (as defined in the Four
Party Agreement). The Release Credits which are available to Mortgagor shall be
increased dollar for dollar as the amount of the Remaining Rinker Payments are
reduced by any cash payments made to Rinker by Mortgagor or any guarantor or by
Rinker’s application of the Royalty Abatements and/or Set-off/Recoupment Rights
in accordance with the Four Party Agreement (as such terms are defined therein)
or by any other reductions thereto, subject to Rinker’s certified confirmation
thereof. For example, if Rinker certifies on December 31, 2009, that an
additional $1,000,000.00 of Royalty Abatements and/or Set-off/Recoupment Rights
have been credited to reduce the Remaining Rinker Payments, the Release Credits
which are available to Mortgagor pursuant to the Mortgage shall be increased by
$1,000,000.00.
(ii) Mortgagee hereby acknowledges the receipt from Mortgagor of the
$6,290,000.00 cash payment made by Mortgagor to Mortgagee at the Closing of the
Purchase and Sale Agreement, the Special Principal Payment (as defined in the
Note) of $3,775,000.00, the Second Principal Payment ( as defined in the Note)
of $445,000.00 and the Third Principal Payment of $2,000,000.00 made
concurrently with the execution and delivery of the Note and this Mortgage for a
total of $12,510,000.00 in cash and principal payments (collectively, “Prior
Payments”). Mortgagor and Mortgagee hereby acknowledge that the balance of the
Remaining Rinker Payments is equal to $6,075,484.00 after giving effect to the
royalties earned under the Rinker Leases to and including August 30, 2008. Thus,
as of the date of this Mortgage and after giving effect to the Prior Payments
and such royalties earned, $6,434,516.00 in Release Credits are available to
Mortgagor to be applied to Applicable Release Payments.

 

- 14 -



--------------------------------------------------------------------------------



 



(iii) It is anticipated that Mortgagor will obtain approval from Lee County,
Florida to record one or more subdivision plats of all or part of the Land for
the development of 336 Lots in accordance with the Approved Site Plan and the
phase I development order for 180 Lots (“Phase 1 Development Order”) and a phase
II development order for approximately 156 Lots (“Phase II Development Order”),
subject to issuance thereof. The required release payment (“Per Lot Release
Payment”) to obtain the release of each Lot from the lien of this Mortgage will
be (A) an amount equal to $189,905.66 per Lot for the first 53 Lots, and (B) an
amount equal to $212,279.15 per Lot for the remaining 283 Lots. Until the Note
is paid in full, the total amount used to calculate the Per Lot Release Payment
is $70,140,000 (“Total Partial Release Amount”) which is equal to ($189,906.66 x
53 Lots) + ($212,279.15 x 283 Lots). The required release payment to obtain the
release of the Section 6/7 Property from the lien of this Mortgage is $5,000,000
(“Section 6/7 Release Payment”). The applicable release payment to obtain the
release of any Lot or the Section 6/7 Property, whether it be a Per Lot Release
Payment or the Section 6/7 Release Payment, is sometimes referred to herein as
the “Applicable Release Payment”. Notwithstanding the foregoing, if the number
of Lots approved on one or more subdivision plats of any portion of the Land
recorded by Mortgagor in the Public Records of Lee County, Florida after
approval by Lee County, Florida and Mortgagee (“Subdivision Plat” or
“Subdivision Plats” if more than one) is more or less than 336 Lots, the Per Lot
Release Payment required after the first 53 lots will determined by dividing
$60,075,000 by the product of (the total number of Lots on the Subdivision Plats
minus the 53 Lots agreed to be released for a Per Lot Release Payment of
$189,905.66 per Lot). For example, if there are 340 Lots, the Per Lot Release
Payment after the first 53 Lots will be $209,320.56 [calculated as follows:
$60,075,000 / (340 Lots — 53 Lots) = $209,320.56], and, if there are 330 Lots,
the Per Lot Release Payment after the first 53 Lots will be $216,877.26
[calculated as follows: $60,075,000 / (330 Lots — 53 Lots) = $216,877.26].
Notwithstanding the foregoing, after both the issuance of the Phase I
Development Order and the release of the first 53 Lots from the lien of the
Mortgage but prior to the issuance of the Phase II Development Order, the
Applicable Release Payment required for all remaining Lots permitted by the
Phase I Development Order shall be $212,279.15; and, in the event that the total
number of Lots permitted by the Phase I Development Order and the Phase II
Development Order and shown on the Subdivision Plats subsequently turns out to
be more or less than 336 Lots, the Per Lot Release Payment required for all Lots
in the Phase II Development Order (and any unreleased Lots in the Phase I
Development Order) will be adjusted such that (A) the required Per Lot Release
Payment for each remaining Lot will be the same, and (B) the payment of the last
Per Lot Release Payment to Mortgagee will result in Mortgagee receiving the
Total Partial Release Amount.

 

- 15 -



--------------------------------------------------------------------------------



 



(iv) Additional Security for Mortgagee. As a requirement for recording any
Subdivision Plat or Subdivision Plats for any portion of the Mortgaged Property,
Mortgagor shall either: (i) include Mortgagee as an additional beneficiary on
any bond, letter of credit or other security required by Lee County (the
“Subdivision Bond”) in connection with the recording of such Subdivision Plat(s)
to ensure completion of any subdivision infrastructure improvements located
therein which Lee County requires to be bonded, or (ii) if Lee County does not
allow Mortgagee to be named a beneficiary of the Subdivision Bond posted with
Lee County, post a bond, letter of credit or other security for the benefit of
Mortgagee (the “Mortgagee Bond”) in an equal amount and equal quality to and on
substantially the same terms as the Subdivision Bond required to be posted with
Lee County to ensure completion of such subdivision infrastructure improvements.
If (i) Mortgagor does not complete such subdivision improvements on or before
the date required under the Subdivision Bond provided to Lee County, or
(ii) Mortgagee acquires title to the Mortgaged Property or a portion thereof
through foreclosure, deed in lieu of foreclosure, or otherwise and Mortgagee
completes such subdivision infrastructure improvements, Mortgagee and its
successors and/or assigns shall have the right to draw on the Subdivision Bond
or Mortgagee Bond, as applicable, provided to Mortgagee for payment of any cost
which Mortgagee and its successors and/or assigns, expend to complete the
subdivision infrastructure improvements secured by such Subdivision Bond or
Mortgagee Bond. Mortgagor shall not have the right to have any Lot released
unless (i) the Lot is included in a Subdivision Plat which has been recorded in
Lee County, Florida and (ii) all of the requirements set forth herein with
respect to the bonding of subdivision infrastructure improvements have been
satisfied. However, none of the provisions of this subparagraph shall apply to
the release of the Section 6/7 Property.

 

- 16 -



--------------------------------------------------------------------------------



 



b. By its acceptance of this Mortgage and the Note, the Mortgagee agrees that,
so long as the Mortgagor shall not be in default beyond any applicable grace or
cure period at the time of any requested release, of any of the stipulations,
agreements, conditions and covenants of the Note or this Mortgage, the Mortgagee
shall, upon the request of the Mortgagor in accordance with the provisions of
this Mortgage and the payment or prepayment on account of the principal amount
of the indebtedness represented by the Note of the Applicable Release Payment
hereinafter specified, release portions of the Mortgaged Property from the lien
and encumbrance hereof upon and subject to the conditions, set forth herein.
Notwithstanding the foregoing, regardless of the duration of any grace or cure
periods or the absence thereof, if any such default has occurred, in all events
Mortgagor shall have a fifteen (15) day period (the “Release Period”) from the
delivery of a notice from Mortgagee to Mortgagor declaring any default and/or
accelerating the Note to request a release of Lots and/or the Section 6/7
Property, subject to the satisfaction of the release requirements set forth in
this Mortgage. After the expiration of the Release Period following any such
default, Mortgagor shall not be permitted to request a release of Lots and/or
the Section 6/7 Property unless Mortgagor has cured any such default within the
applicable cure period provided in the Note or this Mortgage. In addition, prior
to any such release Mortgagor shall have the right to cause a reduction in the
balance of the Remaining Rinker Payments (by making payments to Rinker or
obtaining a current certification from Rinker of the royalties earned or
otherwise) and a corresponding increase in the balance of the available Release
Credits for application to the Applicable Release Payments. For purposes hereof,
the release of the Mortgaged Property from the Four Party Agreement such that
Rinker shall have no claim against Mortgagee or the Mortgaged Property (other
than the Section 6/7 Property if it is being or has been released from the
Mortgage) for recovery of the Remaining Rinker Payments, shall be deemed a
payment in full of the Remaining Rinker Payments.
(i) Release of Lots or Section 6/7 Property from the lien of this Mortgage.
Mortgagor may elect, at any time prior to payment of the Note in full, by means
of a written request delivered to Mortgagee (each and every such request being a
“Release Request”) prior to the end of the Release Period, if applicable, to
request the release from the lien of this Mortgage any Lots specified by
Mortgagor as shown on a Subdivision Plat approved by Lee County or the Section
6/7 Property, upon payment to Mortgagee of the required Applicable Release
Payment (as determined in accordance with the procedure set forth in Paragraph
19(a) above) including any election to apply Release Credits for such Lots or
Section 6/7 Property which the Mortgagor desires to be released. Upon submission
to Mortgagee of any such Release Request and the Applicable Release Payment
(including any election to apply Release Credits) and, in the case of a Release
Request pertaining to Lots, the applicable Subdivision Plat and the Subdivision
Bond and Mortgagee Bond, if applicable, required pursuant to Paragraph 19(a)
above, Mortgagee shall execute a partial release of mortgage, sufficient for
recording in the official records of Lee County, Florida, which releases from
the lien of this Mortgage the Lots or Section 6/7 Property identified by
Mortgagor in such Release Request.

 

- 17 -



--------------------------------------------------------------------------------



 



(ii) Application Against Minimum Annual Principal Payments. Mortgagor shall be
required, at the times specified in the Note, to make the required Minimum
Annual Principal Payments (as defined in the Note) due pursuant to the terms of
the Note. All sums paid by Mortgagor in any given year for the release of Lots
and/or the Section 6/7 Property, in accordance with any Release Request or
otherwise, shall be credited towards the Minimum Annual Principal Payment due
under the Note for such year (or if applicable, the following year or years
until the credit is exhausted), thus thereby reducing the balance of the Minimum
Annual Principal Payment due in such year by the amount so paid. In the event
that Mortgagor does not make a Release Request in any given year or the Release
Request(s) made by Mortgagor in any given year do not result in a payment to
Mortgagee of the total amount of the Minimum Annual Principal Payment due for
such year under the Note, then Mortgagor may specify to Mortgagee, at the time
Mortgagor makes such year’s Minimum Annual Principal Payment or any balance
thereof which is due, the Lots desired and identified by Mortgagor by reference
to the Subdivision Plat to be released by Mortgagee (and/or the Section 6/7
Property desired by Mortgagor to be released) from the lien of this Mortgage,
the value of which Lots (or Section 6/7 Property) shall not exceed the Minimum
Annual Principal Payment. Upon delivery of any such Release Request and payment
by Mortgagor to Mortgagee of any Minimum Annual Principal Payment, Mortgagee
shall deliver a partial release of mortgage, sufficient for recording in the
official records of Lee County, Florida, which releases from the lien of this
Mortgage the Lots or Section 6/7 Property so requested by Mortgagor to be
released. If at any time during the term of the Note, Mortgagor makes any
payments of principal thereunder but does not desire any particular release at
the time of such payment, then such payment shall increase the balance of
Mortgagor’s Release Credits and at any time thereafter but prior to the end of
the Release Period, if applicable, Mortgagor shall be entitled to submit a
Release Request to Mortgagee requesting release of Lots or Section 6/7 Property
and upon submission of such Release Request to Mortgagee and election to apply
Release Credits in the amount of the Applicable Release Payment and in the case
of Lots, the other deliveries required pursuant to Paragraph 19(a), Mortgagee
shall deliver a partial release of mortgage, sufficient for recording in the
official records of Lee County, Florida, which releases from the lien of this
Mortgage the Lots identified by Mortgagor by reference to the Subdivision Plat
or the Section 6/7 Property, as may be requested by Mortgagor.

 

- 18 -



--------------------------------------------------------------------------------



 



(iii) Release of Portions of the Mortgaged Property to be Used for Golf Courses
and Infrastructure and Common Improvements. Notwithstanding anything contained
herein to the contrary, from time to time upon satisfaction of the Project
Infrastructure Release Conditions (hereinafter defined), Mortgagor shall be
entitled to obtain a release from the lien of this Mortgage, without the
necessity of any payment being made under the Note, of any portion of the
Mortgaged Property shown on the Approved Site Plan (as such plan may be amended
from time to time in accordance with Paragraph 1 hereof) to be designated for
use as, or on which will be constructed, a golf course or golf courses, lakes,
roads, utilities, rights-of-way, or other infrastructure improvements, common
improvements or facilities (i.e., improvements or facilities which are for the
common use and benefit of more than one lot or unit) for the benefit of and/or
necessary or required for or by Mortgagor’s development, the public, any
homeowner’s association or any community development district, all as
contemplated by the Approved Site Plan (the golf courses and other
infrastructure improvements and common facilities shall be hereinafter
collectively referred to as the “Approved Common Infrastructure Improvements”).
Should Mortgagor at any time desire to have released any portion of the
Mortgaged Property for the purpose of using such portions of the Mortgaged
Property for Approved Common Infrastructure Improvements, Mortgagor shall
deliver a written request to Mortgagee (each and every such request being a
“Project Infrastructure Release Request”) wherein Mortgagor shall specify the
acreage tracts to be released and the use for such acreage tracts, which request
shall be accompanied by evidence, or state the date on which such evidence is
estimated to be available, that all of the following conditions (“ Project
Infrastructure Release Conditions”) have been satisfied by Mortgagor:
(i) Mortgagor shall not be in default under this Mortgage at the time of any
requested release beyond the end of the Release Period, unless such default is
cured within the applicable grace or cure period; (ii) Mortgagor has entered
into a construction contract with an unaffiliated contractor for the
construction of the particular improvements that qualify as Approved Common
Infrastructure Improvements on the land requested by Mortgagor to be released,
which construction contract shall only include the particular Approved Common
Infrastructure Improvements to be constructed on the land to be released, and
(iii) the land to be released shall only include the land necessary for
construction of the Approved Common Infrastructure Improvements which are the
subject of the construction contract, (iv) Mortgagor shall have obtained a
surety payment and performance bond for the work subject to the construction
contract in the amount of 100% of the construction contract price, (v) Mortgagor
shall have obtained all development and/or building permits necessary for
construction of the Approved Common Infrastructure Improvements which are the
subject of the construction contract, (vi) at the time of such release,
Mortgagor shall assign to Mortgagee as additional and collateral security
Mortgagor’s rights under the construction contract and the surety bonds (such
collateral security agreements shall allow Mortgagor to exercise all rights
thereunder as the owner) and (vii) in respect to any land to be released for a
Golf Course to be constructed in accordance with the Approved Site Plan, then
also, the Golf Course shall be made subject to a declaration of covenants,
conditions and restrictions, that cannot be amended without the consent of
Mortgagee that (a) restricts the use of the Golf Course land being released to
only a golf course and (b) provides for play on the golf course when it is
completed by all owners of lots and/or units in the land remaining encumbered by
this Mortgage and allows such owners to purchase memberships in the applicable
golf club on the same basis as the owners of lots and/or units in the Mortgaged
Property that has been released from the lien of this Mortgage. Upon the
submission by Mortgagor to Mortgagee of any Project Infrastructure Release
Request with evidence appropriate to show satisfaction of the above conditions,
Mortgagee shall execute a partial release of mortgage, sufficient for recording
in the official records of Lee County, Florida, which releases from the lien of
this Mortgage the portion of the Mortgaged Property which is the subject of the
Project Infrastructure Release Request.

 

- 19 -



--------------------------------------------------------------------------------



 



(iv) Security Withdrawal. Notwithstanding any provision in the Mortgage to the
contrary, if Mortgagee acquires title to all or any part of the Mortgaged
Property through foreclosure or deed in lieu of foreclosure or otherwise,
Mortgagor shall have the right to withdraw the Subdivision Bond that it posted
with Lee County in connection with the recording of any Subdivision Plat(s)
(“Security Withdrawal”), subject to compliance with the requirements of this
subparagraph, as long as no sales of Lots or any other portion of the Mortgage
Property have been made to third parties, provided that Mortgagor provides
written notice of such election to Mortgagee within the later to occur of i)
120 days of such transfer of title to Mortgagee, or ii) in the event any appeal,
bankruptcy filing or other legal proceeding is instituted in a court of
competent jurisdiction challenging any foreclosure, deed in lieu of foreclosure
or other transfer of title, thirty (30) days after a final nonappealable
adjudication is rendered which affirms such foreclosure, deed in lieu of
foreclosure or other transfer of title (“Final Vesting”). In such event,
Mortgagee and its successors and assigns shall have the right to replace such
Subdivision Bond provided by Mortgagor to Lee County and if the Subdivision Bond
is not replaced within ninety (90) days from the later to occur of i) the time
Mortgagor provides Mortgagee notice of such election, or ii) Final Vesting,
Mortgagor may proceed to vacate the Subdivision Plat(s). In such event, as part
of such Security Withdrawal, notwithstanding any provision contained in this
Mortgage or otherwise to the contrary, Mortgagor will reconvey by special
warranty deed to Mortgagee any Lots and other portions of the Mortgaged
Property, if any, which have been released to Mortgagor from the Mortgage,
except for the Section 6/7 Property which Mortgagor shall be entitled to retain
in the event of a Security Withdrawal. The special warranty deed shall be
subject only to the “Permitted Exceptions”, as hereinafter defined. All
documentary stamp taxes shall be paid by Mortgagor. All real estate taxes, CDD
assessments and other special assessments shall be prorated as of the date of
transfer. Mortgagor shall pay for owner’s title insurance for Mortgagee at
promulgated rate which will be supplied by Mortgagee’s counsel or title company
selected by Mortgagee. “Permitted Exceptions” shall mean the matters set forth
on Exhibit “B”, all items affecting title created by Mortgagee, all matters
affecting title which were reasonably created in obtaining development approvals
relating to the Mortgaged Property, all easements created for utilities,
drainage or access, all matters which would be shown by an accurate survey of
the Mortgaged Property and any other matters of record approved by Mortgagee
(collectively, the “Permitted Exceptions”). The provisions of this
subparagraph (iv) and the last sentence of Section 1 hereof (collectively, the
“Surviving Provisions”) shall survive foreclosure or a deed in lieu of
foreclosure or other transfer of title and the obligations of Mortgagor and
Mortgagee relating thereto shall remain binding and enforceable against
Mortgagor and Mortgagee and their respective successors and assigns even after a
foreclosure or deed in lieu of foreclosure or other transfer of title has
occurred. Mortgagee can record an affidavit of its compliance with any of the
requirements of the Surviving Provisions and the Mortgage and Mortgagor
acknowledges that any third party shall have the right to rely upon such
affidavit.

 

- 20 -



--------------------------------------------------------------------------------



 



c. Notwithstanding any provision herein to the contrary, in the event that any
release of property requested by Mortgagor would result in any of the Mortgaged
Property remaining encumbered by the lien of this Mortgage being landlocked
without access to publicly dedicated roads and/or utility systems, then as a
condition to such release, Mortgagor shall grant and/or Mortgagee shall retain,
as appurtenant easements to such remaining portions of the Mortgaged Property
encumbered by the lien of this Mortgage, easements in form and content
reasonably necessary over the portion(s) of the Mortgaged Property which has
been released from the lien of this Mortgage sufficient to allow Mortgagee
access to public roads and/or utility systems. Such easements to the extent
practical shall conform to the development of the Mortgaged Property
contemplated by the Approved Site Plan.
d. As used in this Mortgage, the term “Purchase and Sale Agreement” shall mean
that certain Third Amended and Restated Agreement for Purchase and Sale, dated
August 29, 2003, by and between Mortgagor and Mortgagee, as amended by First
Amendment to Third Amended and Restated Agreement for Purchase and Sale dated
December 5, 2003, as amended by the Second Amendment to Third Amended and
Restated Agreement for Purchase and Sale dated February 18, 2004, as amended by
that certain “1031 Exchange” Amendment to Third Amended and Restated Agreement
for Purchase and Sale dated April 29, 2004, as amended by the Third Amendment to
Third Amended and Restated Agreement for Purchase and Sale dated June 9, 2005
(“Third Amendment”), as amended by the Fourth Amendment to Third Amended and
Restated Agreement for Purchase and Sale dated June 30, 2005 (“Fourth
Amendment”), as amended by the Fifth Amendment to Third Amended and Restated
Agreement for Purchase and Sale dated as of July 7, 2005, as assigned in part by
Mortgagee to First American Exchange Company, LLC (“First American”) pursuant to
that certain Assignment Agreement (Relinquished Property), dated July 8, 2005,
and as amended by the Sixth Amendment to Third Amended and Restated Agreement
dated as of December 27, 2007. In the event of any conflict or inconsistency
between any terms or provisions of this Mortgage or the Note with any terms or
provisions of the Purchase and Sale Agreement, the terms and provisions of this
Mortgage and the Note shall control.

 

- 21 -



--------------------------------------------------------------------------------



 



20. SUBORDINATION OF THE LIEN OF THIS MORTGAGE. Notwithstanding anything
contained in this Mortgage to the contrary, Mortgagee shall consent, and agree
to make subordinate the lien of this Mortgage, to financing provided through one
or more community development districts (“CDD”) established under Florida law in
respect to the development of the Mortgaged Property and any and all assessment
liens that shall secure bonds issued by any such CDD, for the construction of
(i) any Approved Common Infrastructure Improvements, (ii) other off-site
improvements required by any governmental authority or otherwise to be
constructed by Mortgagor in connection with Mortgagor’s rezoning of the
Property, or in connection with any permits or approvals required for the
development of the Property, (iii) improvements made in connection with
obligations placed on Mortgagor pursuant to the Purchase and Sale Agreement, and
(iv) road improvements made in connection with and/or pursuant to an agreement
by and between Mortgagor and Florida Gulf Coast University. Mortgagee agrees
that it shall provide its written consent, as evidenced by Mortgagee’s signature
on any documentation reasonably required to be executed by Mortgagee in order to
effectuate such consent and subordination, to any issuance of bonds through any
CDD and to the subordination of the lien of this Mortgage to such financing and
any and all assessment liens that secure bonds issued by any such CDD, provided
that such CDD is formed in accordance with, and subject to the provisions of,
the laws of the State of Florida, and that the funds raised by the issuance of
the bonds shall be used to pay solely for improvements contemplated by the
Approved Site Plan (as such plan may be amended in accordance with the terms of
the Purchase and Sale Agreement) or made pursuant to romanettes (i), (ii),
(iii) or (iv) of the preceding sentence, provided in no event shall any of the
proceeds of the bonds issued by any CDD be used to pay the salaries of any
employees of any CDD. Mortgagee, upon request, and only for as long as this
Mortgage remains outstanding to secure the payment of sums due under the Note,
or such earlier period of time as may be required by Florida law, may require
Mortgagor to appoint to the Board of Supervisors of any CDD established in
connection with any portion of the Mortgaged Property, as many board members
elected by Mortgagee as are required for Mortgagee to have control over any such
Boards of Supervisors. Mortgagor hereby collaterally assigns to Mortgagee as
additional security all rights and/or entitlements appurtenant to the Mortgaged
Property arising from any CDD applicable to the Mortgaged Property, reserving
all such rights in favor of Mortgagor, subject to the terms hereof, so long as
this Mortgage is outstanding.
Mortgagee shall also consent and agree to make subordinate the lien of this
mortgage to the following: (i) Covenants, Conditions and Restrictions (“CCRs”)
for the Mortgaged Property as the same may be subsequently recorded in the
public records of Lee County, Florida, Mortgagee shall have the right to approve
the proposed CCRs, which approval shall not be unreasonably withheld,
conditioned or delayed; (ii) Property Subdivision Plat as the same shall be
approved by Lee County, Florida; and (iii) Development Order issued by Lee
County, Florida; and (iv) as to the portion of the Mortgaged Property located in
Sections 5 and 8 north of Alico Road, a Restrictive Covenant Agreement in favor
of Lee County restricting the use thereof to non-residential agriculture, mining
and passive recreational uses (the “Restrictive Covenant Agreement”).  
21. FINANCIAL STATEMENTS. Within ninety (90) days after the close of each
calendar year following Mortgagor’s filing of a Subdivision Plat for any portion
of the Mortgaged Property, Mortgagor shall provide Mortgagee an annual statement
of the operations of and the financial condition of Mortgagor and the Mortgaged
Property, certified by Mortgagor, and if Mortgagee shall require, by an
independent certified public accountant. For so long as any amounts payable
hereunder remain outstanding, Mortgagee shall have the right at all reasonable
times to enter on and inspect the Mortgaged Property and the applicable books
and financial records; and at any time after an Event of Default hereunder, the
Mortgagee is authorized, without notice, in its sole discretion to enter upon
and take possession of the Mortgaged Property or any part thereof and to perform
any acts which the Mortgagee deems proper or necessary to conserve the security
herein intended to be provided, and to collect and receive all rents, issues and
profits thereof and therefrom, including those past due as well as those
accruing thereafter.

 

- 22 -



--------------------------------------------------------------------------------



 



22. SEVERABILITY. If any one or more of the provisions contained in this
Mortgage or in the Note for any reason shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall, at the option of the Mortgagee, not affect any other provisions of this
Mortgage, but this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.
23. FURTHER ASSURANCES. Mortgagor will, at the cost of Mortgagor, and without
expense to Mortgagee, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers and assurances as Mortgagee shall from time to time require in order
to preserve the priority of the lien of this Mortgage or to facilitate the
performance of the terms hereof.
24. GOVERNING LAW, VENUE AND BINDING EFFECT. The interpretation and enforcement
of the stipulations, agreements, conditions and covenants of this Mortgage shall
be governed by and construed in accordance with the laws of the State of Florida
and shall bind, and the benefits and advantages shall inure to, and be
enforceable by Mortgagor and Mortgagee as well as their respective personal
representatives, heirs, successors and assigns. Lee County, Florida shall be the
exclusive venue for any litigation arising under this Mortgage. The total
interest payable pursuant to the Note or this Mortgage shall not in any one year
exceed the highest lawful rate of interest permitted in the State of Florida.
Whenever used, the singular name shall include the plural, the plural the
singular, and the use of any gender shall be applicable to all genders. When
executed by two or more persons or entities as Mortgagor, the parties so
executing shall be bound jointly and severally. The term “Mortgagee” shall also
include any lawful owner, holder or pledgee of any indebtedness secured hereby.
25. NOTICE. Any notices required or permitted to be given under this Mortgage or
the Note shall be in writing and shall be deemed given if delivered by hand,
sent by recognized overnight courier (such as Federal Express), transmitted via
facsimile transmission or mailed by certified or registered mail, return receipt
requested, in a postage pre-paid envelope, and addressed as follows:

     
As to Mortgagee:
  Alico-Agri, Ltd.
 
  c/o Alico, Inc.
 
  Attn: Dan L. Gunter, CEO
 
  Mailing Address:
 
  Post Office Box 338, Labelle, FL 33975
 
  Physical Address:
 
  640 S. Main Street, Labelle, FL 33935
 
  Telephone: 863-675-2966
 
  Facsimile: 863-675-5799
 
   
With a copy to:
  Alico, Inc.
 
  Attn: Don Schrotenboer, Vice President Real Estate
 
  Mailing Address:
 
  Post Office Box 338, Labelle, FL 33975
 
  Physical Address:
 
  640 S. Main Street, Labelle, FL 33935
 
  Telephone: 863-675-5113
 
  Facsimile: 863-675-5799
 
   
 
  Ruden McClosky et al.
 
  Attn: John L. Farquhar, Esq.
 
  5150 Tamiami Trail North, Suite 502
 
  Naples, FL 34103
 
  Telephone: 239-659-1100
 
  Facsimile: 954-333-4037

 

- 23 -



--------------------------------------------------------------------------------



 



     
As to Mortgagor:
  Ginn-LA Naples, Ltd. LLLP
 
  Attn: Edward R. Ginn, III
 
  215 Celebration Place, Suite 200
 
  Celebration, Florida 34747
 
  Telephone: 321-939-4700
 
  Facsimile: 321-939-4800
 
   
With a copy to:
  Mr. Robert Gidel
 
  The Ginn Company
 
  215 Celebration Place Suite 200
 
  Celebration, FL 32137
 
  Telephone: 321-939-4771
 
  Facsimile: 321-939-4800
 
   
With a copy to:
  Bruce A. Wobeck, Esquire
 
  Morris, Manning & Martin, LLP
 
  1600 Atlanta Financial Center
 
  3343 Peachtree Road, N.E.
 
  Atlanta, GA 30326
 
  Telephone: 404-504-7739
 
  Facsimile: 404-365-9532
 
   
With a copy to:
  John G. Morris, Esquire
 
  Morris, Manning & Martin, LLP
 
  1600 Atlanta Financial Center
 
  3343 Peachtree Road, N.E.
 
  Atlanta, GA 30326-1044
 
  Telephone: 404-572-7722
 
  Facsimile: 404-365-9532

unless the address is changed by the party by like notice given to the other
parties. Notice given by hand delivery shall be deemed received on the date
delivered if delivered on a business day during business hours, otherwise it
shall be deemed delivered on the next business day. Notice given by certified or
registered mail, return receipt requested, postage pre-paid, shall be deemed
delivered three (3) days following the date mailed. Notice sent by recognized
overnight courier (such as Federal Express) shall be deemed received on the next
business day. Notices given by facsimile shall be deemed received if sent as
confirmed by confirmation of transmission by telecopier retained by the sender
shall be proof of such sending and it shall be deemed received at that time if
such time is during business hours on a business day, otherwise it shall be
deemed received on the next business day. Any notice refused shall be deemed to
be accepted on the earlier of the time frame set forth in this notice provision
or when actually refused. Failure to give any of the copies in addition to the
primary notice shall not affect the validity of the notice. Counsel may give
notice on behalf of the parties.

 

- 24 -



--------------------------------------------------------------------------------



 



26. TIME. Time is of the essence for all obligations hereunder.
27. EXCULPATION. Mortgagor shall be exculpated from personal liability for
payment of the indebtedness secured by this Mortgage, and the Mortgagee by
acceptance hereof agrees that it shall not seek, be entitled to or enforce any
deficiency judgment therefor against the Mortgagor, its successors or assigns
and that Mortgagee’s sole remedy therefor shall be limited to its rights of
repossession, foreclosure or sale of the Mortgaged Property as provided herein
or such other rights in or recourse to property, real and personal, hypothecated
by Mortgagor hereunder.
28. WAIVER OF JURY TRIAL. MORTGAGOR HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO OR ARISING OUT
OF THE NOTE, THIS MORTGAGE OR ANY OTHER SECURITY DOCUMENTS, OR ACTS OR OMISSIONS
OF MORTGAGEE PERTAINING THERETO.
29. SUBORDINATION. Notwithstanding any provision of this Mortgage or the Note to
the contrary, it is understood and agreed by Mortgagee that the lien, terms,
covenants and conditions of this Mortgage are and shall be subordinate in all
respects, to the following agreements: Aggregate Mining and Plant Agreement
(Sections 6 and 7, North of Alico Road, Lee County, Florida), dated July 12,
2005 by and between Mortgagor and Rinker and Aggregate Mining Agreement
(Sections 5 and 8, North of Alico Road, Lee County, Florida), dated July12,
2005, by and between Mortgagor and Rinker (collectively, “Rinker Leases”), as
modified by that certain Four Party Agreement dated as of December 27, 2007 by
and among Mortgagor, Mortgagee, Rinker and Ginn-LA West FM (the “Four-Party
Agreement”), together with any amendments, modifications, extensions or renewals
of the foregoing as may be approved by Mortgagee in accordance with Paragraph 8
hereof. Notwithstanding any provision in this Mortgage to the contrary,
Mortgagee (i) acknowledges and consents to the Rinker Leases and agrees that the
lien of this Mortgage does not and will not include or encumber the rock, sand,
limerock, soil materials (over burden) and their by-products located in, on or
under on the Land; and (ii) acknowledges and agrees that, in the event of a
foreclosure, deed in lieu of foreclosure, or other conveyance of title to any or
all of the Mortgaged Property, Mortgagee, its nominee or any other purchaser at
foreclosure shall remain bound by and subject to Rinker’s “Royalty Abatements”
and “Set-off/Recoupment Rights,” as those terms are defined in the Four-Party
Agreement.

 

- 25 -



--------------------------------------------------------------------------------



 



30. Construction of Mortgage. Each of Mortgagor and Mortgagee have participated
fully in the negotiation and preparation hereof and, accordingly, this Mortgage
shall not be more strictly construed against either of the parties. Mortgagor
and Mortgagee acknowledge and agree that this Mortgage shall not constitute a
novation of the Original Amended Mortgage.
31. Counterparts. This Mortgage, and any subsequent amendments hereto, may be
executed in any number of counterparts, each of which, when executed, shall be
deemed to be an original, and all of which shall be deemed to be one and the
same instrument.
[SIGNATURE PAGE COMMENCES ON FOLLOWING PAGE]

 

- 26 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE CONTINUED FROM PREVIOUS PAGE]
IN WITNESS WHEREOF, the Mortgagor and Mortgagee have executed this Mortgage as
of the day and year first above written.

                  WITNESSES:       “MORTGAGOR”
 
                        GINN-LA NAPLES LTD., LLLP, a Georgia limited liability
partnership
 
Signature
               
 
               
 
Print Name
      By: Ginn-Naples GP, LLC, a
Georgia limited liability company,
its sole General Partner
 
               
 
      By:                      
Signature
               
 
      Name:        
 
               
Print Name
               
 
      Title:        
 
               

             
STATE OF
      )
 
      ) SS:
COUNTY OF
      ) 

The foregoing instrument was acknowledged before me this                     
day of                     , 2008, by                                         ,
as                                         , of Ginn-Naples, GP, LLC, on behalf
of Ginn-LA Naples Ltd., LLLP, a Georgia limited liability limited partnership.
He/She is personally known to me or has produced
                                         as identification.

             
 
                 
 
  Notary Signature    
 
                 
 
  (Notary Name Printed)    
 
           
 
  (NOTARY SEAL)    
 
  Notary Public        
 
  Commission No.        
 
     
 
     

[SIGNATURE PAGE COMMENCES ON FOLLOWING PAGE]

 

- 27 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE CONTINUED FROM PREVIOUS PAGE]

                  WITNESSES:       “MORTGAGEE”
 
                        ALICO-AGRI, LTD., a Florida limited partnership
 
Signature
               
 
               
 
Print Name
      By: Alico, Inc., a Florida corporation,
its general partner
 
               
 
      By:                      
Signature
               
 
      Name:        
 
               
Print Name
               
 
      Title:        
 
               

             
STATE OF
      )
 
      ) SS:
COUNTY OF
      ) 

The foregoing instrument was acknowledged before me this                     
day of October, 2008, by                                         , as
                     of Alico, Inc., a Florida corporation, in its capacity as
general partner of ALICO-AGRI, LTD., a Florida limited partnership. He/She is
personally known to me or has produced                                         
as identification.

             
 
                 
 
  Notary Signature    
 
                 
 
  (Notary Name Printed)    
 
           
 
  (NOTARY SEAL)    
 
  Notary Public    
 
  Commission No.        
 
     
 
     

 

- 28 -



--------------------------------------------------------------------------------



 



CROCKETT RECONVEYANCE AGREEMENT
This Crockett Reconveyance Agreement (“Agreement”) is made and entered into as
of the 3rd day of October, 2008, by and among ALICO-AGRI, LTD., a Florida
limited partnership (“Alico”) and WEST FM CROCKETT, LLC, a Georgia limited
liability company (“Crockett”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Agreement dated September 28, 2006 by and
among Alico, Crockett and other parties, as amended by that certain First
Amendment to Agreement dated as of the 28th day of September, 2007, that certain
Second Amendment to Agreement dated as of the 27th day of December, 2007, and
the Extension Agreement dated as of September 28, 2008, all of which are
collectively referred to herein as the “West Option Agreement”, Alico conveyed
certain property referred to as the “Crockett Property” to Crockett by that
certain Special Warranty Deed dated as of the 28th day of September, 2006, and
recorded on December 22, 2006, as Instrument #2006000474153, of the Public
Records of Lee County, Florida (“Crockett Deed”); and
WHEREAS, as part of the purchase of the Crockett Property, Crockett gave Alico a
promissory note in the amount of $11,410,000.00 (the “Crockett Note”), which was
secured by a Mortgage and Security Agreement recorded as Instrument
#2006000474155, of the Public Records of Lee County, Florida (“Crockett
Mortgage”); and
WHEREAS, Crockett and Alico have agreed that Crockett will reconvey the Crockett
Property to Alico.
NOW, THEREFORE, in order to carry out this Agreement and for Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1. Transfer and Release. Crockett shall convey the Crockett Property back to
Alico by Special Warranty Deed. The Special Warranty Deed will contain
exceptions for real estate taxes for 2008 and subsequent years, those items
reflected in the Crockett Deed, and such other exceptions as the parties have
previously consented to or consent to as part of this transaction. Upon
conveyance of the Crockett Property pursuant to the terms hereof, Crockett shall
be released from the obligations pursuant to the Crockett Note and Crockett
Mortgage and the parties shall have no further rights or obligations thereunder,
except as set forth in this Agreement, or under the West Option Agreement,
except as specifically set forth in the West Termination Agreement, and each of
Alico and Ginn, and their respective partners, members, officers, directors and
affiliates, shall be released from any and all claims, demands, causes of
action, counterclaims, rights of setoff or other actions that either of them may
have against the other arising from or relating to the Crockett Note, the
Crockett Mortgage, the West Option Agreement or the Crockett Property, except
those obligations set forth in this Agreement and in the West Termination
Agreement.

 

1



--------------------------------------------------------------------------------



 



2. Taxes. Crockett shall be required to pay one-half of the 2008 real estate
taxes on the Crockett Property through October 3, 2008, to Alico at the time of
the reconveyance of the Crockett Property. Alico shall have the responsibility
for payment of the 2008 real estate taxes on the Crockett Property.
3. Title Insurance. Alico shall cause its counsel to obtain a title insurance
commitment through Stewart Title Insurance Company, or another major title
insurance company reasonably acceptable to the parties. Crockett will provide
the standard affidavits and related documentation to delete the standard
exceptions from the title commitment. Alico shall pay the cost of the title
insurance premium at promulgated rate, the charges for the title search and the
documentary stamps, if any. For purposes of computing the documentary stamps and
title insurance premium, the present outstanding balance due on the Crockett
Mortgage of $11,410,000.00 shall be used.
4. Documents and Reports. Crockett shall supply to Alico copies of all
documentation provided by third party consultants in their possession (other
than attorney client materials and any internal memoranda or reports) relating
to the Crockett Property to the extent not previously delivered to Alico,
including, but not limited to, surveys, land planning materials, environmental
reports, environmental clean up materials, entitlement information, existing
conditions of fines, and the name of all consultants who could provide
information and authorization for such consultants to reproduce copies of all
materials relating to the Crockett Property, at Alico’s expense, and to perform
services if retained by Alico.
5. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed given if delivered by hand, sent by
recognized overnight courier (such as Federal Express), transmitted via
facsimile transmission or mailed by certified or registered mail, return receipt
requested, in a postage pre-paid envelope, and addressed as follows:

                         
 
  As to Alico:   Alico-Agri, Ltd.             c/o Alico, Inc.             Attn:
Dan L. Gunter, President & CEO             Mailing Address:             Post
Office Box 338, Labelle, FL 33975             Physical Address:             640
S. Main Street, Labelle, FL 33935
 
          Telephone:   863-675-2966   
 
          Facsimile: 863-675-5799   
 
                       
 
  With a copy to:   Alico, Inc.             Attn: Don Schrotenboer, Vice
President Real Estate             Mailing Address:             Post Office Box
338, Labelle, FL 33975             Physical Address:             640 S. Main
Street, Labelle, FL 33935
 
          Telephone:   863-675-5113   
 
          Facsimile: 863-675-5799   

 

2



--------------------------------------------------------------------------------



 



                         
 
  With a copy to:   Ruden McClosky et al.             Attn: John L. Farquhar,
Esq.             5150 Tamiami Trail North, Suite 502             Naples, FL
34103
 
          Telephone:   239-659-1100 Ext. 7102 
 
          Facsimile: 954-333-4037   
 
                       
 
  As to Crockett:   West FM Crockett, LLC             Attn: Edward R. Ginn, III
            215 Celebration Place, Suite 200             Celebration, Florida
34747
 
          Telephone:   321-939-4700   
 
          Facsimile: 321-939-4800   
 
                       
 
  With a copy to:   Bruce A. Wobeck, Esquire             Morris, Manning &
Martin, LLP             1600 Atlanta Financial Center             3343 Peachtree
Road, N.E.             Atlanta, GA 30326
 
          Telephone:   404-504-7739   
 
          Facsimile: 404-365-9532   
 
                       
 
  With a copy to:   John G. Morris, Esquire             Morris, Manning &
Martin, LLP             1600 Atlanta Financial Center             3343 Peachtree
Road, N.E.             Atlanta, GA 30326-1044
 
          Telephone:   404-572-7722   
 
          Facsimile: 404-365-9532   
 
                       
 
  With a copy to:   Robert Gidel             The Ginn Company             215
Celebration             Place, Suite 200             Celebration, FL 32137
 
          Telephone:   321-939-4771   
 
          Facsimile: 321-939-4800   

unless the address is changed by the party by like notice given to the other
parties. Notice given by hand delivery shall be deemed received on the date
delivered if delivered on a business day during business hours, otherwise it
shall be deemed delivered on the next business day. Notice given by certified or
registered mail, return receipt requested, postage pre-paid, shall be deemed
delivered three (3) days following the date mailed. Notice sent by recognized
overnight courier (such as Federal Express) shall be deemed received on the next
business day. Notices given by facsimile shall be deemed received if sent as
confirmed by confirmation of transmission by telecopier retained by the sender
shall be proof of such sending and it shall be deemed received at that time if
such time is during business hours on a business day, otherwise it shall be
deemed received on the next business day. Any notice refused shall be deemed to
be accepted on the earlier of the time frame set forth in this notice provision
or when actually refused. Counsel may give notice on behalf of the parties.

 

3



--------------------------------------------------------------------------------



 



6. This Agreement shall be construed and governed in accordance with laws of the
State of Florida and in the event of any litigation hereunder, the venue for any
such litigation, shall be exclusively in Lee County, Florida. All of the parties
to this Agreement have participated fully in the negotiation and preparation
hereof and, accordingly, this Agreement shall not be more strictly construed
against any one of the parties hereto.
7. In the event any provision of this Agreement is determined by appropriate
judicial authority to be illegal or otherwise invalid, such provision shall be
given its nearest legal meaning or reconstrued as such authority determines, and
the remainder of this Agreement shall be construed to be in full force and
effect.
8. In the event of any litigation between the parties under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees and court costs
through all trial, appellate levels and post-judgment proceedings. The
provisions of this paragraph shall survive the closing and any termination or
cancellation of this Agreement.
9. In construing this Agreement, the singular shall be deemed to include the
plural, the plural shall be deemed to include the singular and the use of any
gender shall include every other gender and all captions and Paragraph and or
Section headings shall be discarded and the terms Section or Paragraph may be
used interchangeably.
10. This Agreement constitutes the entire agreement between the parties for the
reconveyance of the Crockett Property, and supersedes any other agreement or
understanding of the parties with respect to such matters. This Agreement may
not be changed, altered or modified except in a writing signed by the party
against whom enforcement of such a change would be sought. This Agreement shall
be binding upon the parties hereto and their respective permitted successors and
assigns.
11. No waiver of any provision of this Agreement shall be effective unless it is
in writing, signed by the party against whom it is asserted and any such written
waiver shall only be applicable to the specific instance to which it relates and
shall not be deemed to be a continuing or future waiver.
12. This Agreement shall be dated as of October 3, 2008, and shall be effective
when signed by all of the parties to this Agreement and a fully executed
Agreement has been delivered to all parties.
13. This Agreement, and any subsequent amendments hereto, may be executed in any
number of counterparts, each of which, when executed, shall be deemed to be an
original, and all of which shall be deemed to be one and the same instrument.
Facsimile transmission signatures or other copies shall have the same validity
as original signatures.

 

4



--------------------------------------------------------------------------------



 



14. Each of the parties hereto agree to execute, acknowledge and deliver and
cause to be done, executed, acknowledged and delivered all such further acts,
assignments, transfers and assurances as shall reasonably be requested of it in
order to carry out this Agreement and give effect thereto. This provision shall
survive the closing.
15. The terms of this Agreement shall survive the conveyance from Crockett to
Alico as to the enforceability of the rights and obligations of the parties
pursuant to this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

                  Signed, sealed and delivered   SELLER:       in the presence
of:                     ALICO-AGRI, LTD., a Florida limited partnership    
 
               
 
      By: ALICO, INC., a Florida corporation    
 
      Its: General Partner    
 
               
 
      By:                    
Printed Name:
        DAN L. GUNTER, CEO & President    
 
               
 
                             
Printed Name:
                 
 
 
 
      (CORPORATE SEAL)      
 
      CROCKETT:      
 
                        WEST FM CROCKETT, LLC,
a Georgia limited liability company    
 
               
 
      By:                    
Printed Name:
      Printed Name:       
 
 
 
  Title:   
 
   
 
       
 
   
 
                             
Printed Name:
               
 
 
 
           
 
               
 
          (CORPORATE SEAL)    

 

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION
WEST FM CROCKETT, LLC.
Sections 18 & 19, Township 46 South, Range 26 East
LEE COUNTY, FLORIDA
A parcel of land lying in Sections 18 and 19, Township 46 South, Range 26 East,
Lee County, Florida, lying south of Alico Road, and being more particularly
described as follows:
COMMENCE at the intersection of the West line of a Florida Power & Light
easement (110 feet wide) as described in Official Records Book 221, page 191 of
the Public Records of Lee County, Florida and the maintained South right-of-way
line of Alico Road (100 feet wide); thence, along South right-of-way line of
Alico Road (100 feet wide), N.88°59’33”E., 235.00 feet to an intersection with
the East line of Florida Power & Light easement (125 feet wide) as described in
Official Records Book 730, page 622 of the aforementioned Public Records;
thence, along the East line of said Florida Power & Light easement (125 feet
wide) as described in Official Records Book 730, page 622 of the aforementioned
Public Records for the following two (2) courses:

  1.  
S.00°50’47”E., 4,888.13 feet;
    2.  
S.00°50’47”E., 4,718.17 feet

to an intersection with the North line of the South 890.43 feet of the West 565
feet of the aforementioned Section 18 and the POINT OF BEGINNING; thence,
continue, along the East line of the aforementioned Florida Power & Light
easement (125 feet wide) as described in Official Records Book 730, page 622 of
the aforementioned Public Records for the following three (3) courses:

  1.  
S.00°50’47”E., 888.10 feet;
    2.  
S.00°50’13”E., 2,639.97 feet;
    3.  
S.00°48’26”E., 2,645.82 feet

to the South line of the Southwest one-quarter of the aforementioned Section 19;
thence, along said South line, S.89°21’56”W., 565.00 feet to the Southwest
corner of the aforementioned Section 19; thence, along the West line of the
Southwest one-quarter of the aforementioned Section 19, N.00°48’26”W., 2,643.97
feet; thence, along the West line of the Northwest one-quarter of the
aforementioned Section 19, N.00°50’13”W., 2,639.78 feet; thence, along the West
line of the Southwest one-quarter of the aforementioned Section 18,
N.00°50’47”W., 890.44 feet to an intersection with the North line of the South
890.43 feet of the West 565 feet of the aforementioned Section 18; thence, along
said North line N.89°23’43”E., 565.01 feet to the POINT OF BEGINNING.
Said parcel contains 80.081 acres, more or less.
as shown on that certain Boundary Survey — West FM Crockett, LLC prepared by
Wilson Miller, Inc., dated 9/15/06, last revised 12/19/06, Drawing
No. D-03552-93, containing the Stamp and Seal of Mark D. Haines, Florida
Professional Surveyor and Mapper No. LS 5312.
 

 

4



--------------------------------------------------------------------------------



 



THIS THIRD AMENDED AND RESTATED RENEWAL PROMISSORY NOTE (“NOTE”) AMENDS,
RESTATES, RENEWS AND SUPERSEDES THAT CERTAIN SECOND AMENDED AND RESTATED RENEWAL
PROMISSORY NOTE DATED SEPTEMBER 28, 2007 (THE “SECOND AMENDED NOTE”) EXECUTED BY
GINN-LA NAPLES LTD., LLLP, A GEORGIA LIMITED LIABILITY LIMITED PARTNERSHIP
(“GINN-LA NAPLES”), IN FAVOR OF ALICO-AGRI, LTD., A FLORIDA LIMITED PARTNERSHIP
(“ALICO-AGRI, LTD.”), WHICH AMENDED, RESTATED, RENEWED AND SUPERSEDED THAT
CERTAIN AMENDED AND RESTATED RENEWAL PROMISSORY NOTE DATED JULY 12, 2005 (THE
“AMENDED NOTE”), EXECUTED BY GINN-LA NAPLES, IN FAVOR OF ALICO-AGRI, LTD., WHICH
AMENDED, RESTATED, RENEWED AND SUPERSEDED THAT CERTAIN PROMISSORY NOTE DATED
JULY 12, 2005 (“ORIGINAL NOTE”) EXECUTED BY GINN-LA NAPLES, IN FAVOR OF FIRST
AMERICAN EXCHANGE COMPANY, LLC, A DELAWARE LIMITED LIABILITY COMPANY, IN THE
ORIGINAL PRINCIPAL AMOUNT OF $56,610,000.00, AS ASSIGNED BY FIRST AMERICAN
EXCHANGE COMPANY, LLC, TO ALICO-AGRI, LTD. PURSUANT TO THAT CERTAIN ASSIGNMENT
OF MORTGAGE AND NOTE DATED OCTOBER 9, 2006, RECORDED ON OCTOBER 19, 2006, AT
INSTRUMENT NO. 2006000400690 IN THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
ALICO-AGRI, LTD. REPRESENTS AND WARRANTS IT IS THE CURRENT HOLDER OF THE SECOND
AMENDED NOTE, THE AMENDED NOTE AND THE ORIGINAL NOTE. ALL FLORIDA DOCUMENTARY
STAMP TAXES AND INTANGIBLE PERSONAL PROPERTY TAXES DUE IN CONNECTION WITH THE
ORIGINAL NOTE HAVE BEEN PREVIOUSLY PAID ON THE MORTGAGE DEED SECURING THE
ORIGINAL NOTE RECORDED AT OR BOOK 4795, PAGE 2848 IN THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA. NO FURTHER FLORIDA DOCUMENTARY STAMP TAXES OR INTANGIBLE
PERSONAL PROPERTY TAXES ARE DUE.
THIRD AMENDED AND RESTATED RENEWAL PROMISSORY NOTE

     
Amount of Original Note:
  $56,610,000.00 
 
   
Amount of Note:
  $54,107,668.20 
 
   
Date of Original Note:
  July 12, 2005
 
   
Effective Date of the Note:
  September 28, 2008
 
   
Maker’s Name and Address:
  GINN-LA NAPLES LTD., LLLP
Ginn Development Company
Attention: Edward R. Ginn, III
215 Celebration Place, Suite 200
Celebration, Florida 34747
 
   
Payee’s Name and Address:
  ALICO-AGRI, LTD., a Florida limited partnership
P.O. Box 338
Labelle, Florida 33975
 
   
 
  640 S. Main Street
Labelle, Florida 33935

 

 



--------------------------------------------------------------------------------



 



FOR VALUE RECEIVED, the undersigned (the “Maker”) promises to pay to the order
of ALICO-AGRI, LTD., a Florida limited partnership (“Payee”), at its principal
office set forth above, or at such other place as Payee may from time to time
designate to the Maker in writing, in legal tender of the United States, the
amount of the Note (the “Principal Amount”) together with interest at the rates
set forth below on the unpaid balance of the Principal Amount, as follows:
1. The Principal Amount remaining unpaid under this Note from time to time shall
bear interest in arrears as follows: commencing on July 12, 2005, and continuing
until September 27, 2009 the interest rate shall be HSH 30–day LIBOR (hereafter
defined) plus 150 basis points per annum; commencing on September 28, 2009 and
continuing until September 27, 2010, the interest rate shall be HSH 30-day LIBOR
plus 200 basis points per annum; and commencing on September 28, 2010 and
continuing until September 28, 2014 (the “Maturity Date”), the interest rate
shall be HSH 30–day LIBOR plus 250 basis points per annum. As of September 28,
2006, a portion of the interest which had accrued as of that date in the amount
of One Million Seven Hundred Seventeen Thousand Six Hundred Eighty-Eight and
20/100 Dollars ($1,717,688.20) (the “Principal Addition”) was added to the
Principal Amount of the Original Note as of that date. For purposes of this
Note, HSH 30-day LIBOR shall mean the 1-month HSH LIBOR rate published by HSH
Associates Financial Publishers or, if such index is no longer published,
another comparable 30-day LIBOR index reasonably selected by Payee. The interest
rate on this Note shall be adjusted from and after the date of any change in HSH
30-day LIBOR.
2. As of September 28, 2007, all accrued interest on this Note not previously
added to the Principal Amount of the Original Note in the amount of Six Million
Fifty-Five Thousand and no/100 Dollars ($6,055,000.00) has been paid in full.
After September 28, 2007, interest shall be payable quarterly on December 28,
2007, March 28, 2008, June 28, 2008, September 28, 2008, and each quarter
thereafter until the Maturity Date and the entire Principal Amount and all
interest have been paid in full.
3. Principal shall be due and payable as set forth in this Paragraph 3. As of
September 28, 2006, Maker made a special principal payment (“Special Principal
Payment”) on the Original Note in an amount of Three Million Seven Hundred
Seventy-Five Thousand and no/100 Dollars ($3,775,000.00). As of September 28,
2007, Maker made a principal payment (the “Second Principal Payment”) on the
Second Amended Note in the amount of Four Hundred Forty-Five Thousand and no/100
Dollars ($445,000.00). Due to the Special Principal Payment, the Principal
Addition and the Second Principal Payment, the outstanding principal amount of
this Note is $54,107,668.20. Maker shall make a principal payment (each, a
“Minimum Annual Principal Payment”) on September 28th of the following years
(each, an “Anniversary Date”) as follows: an amount equal to One Million Seven
Hundred Eighty-Seven Thousand Three Hundred Eight and 44/100 Dollars
($1,787,308.44) on September 28, 2008; an amount equal to One Million and no/100
Dollars ($1,000,000.00) on each of September 28, 2009 and September 28, 2010; an
amount equal to Four Million and no/100 Dollars ($4,000,000.00) on September 28,
2011; an amount equal to Eight Million and No/100 Dollars ($8,000,000.00) on
September 28, 2012; an amount equal to Twelve Million and No/100 Dollars
($12,000,000.00) on September 28, 2013; and a final payment of the remaining
unpaid balance of Principal Amount together

 

- 2 -



--------------------------------------------------------------------------------



 



with all accrued and unpaid interest due on the Maturity Date. Notwithstanding
the foregoing, in the event that Maker has at any time during any given year
prior to any Anniversary Date, paid any or all of such year’s Minimum Annual
Principal Payment, then on the Anniversary Date of such year, Maker shall only
be required to pay the balance due towards the Minimum Annual Principal Payment
for such year which has not been paid as of the Anniversary Date. Additionally,
in the event that Maker, in any given year, pays more than such year’s Minimum
Annual Principal Payment, then such credit balance shall be carried over to the
next succeeding year and shall reduce the amount of the next year’s Minimum
Annual Principal Payment by the excess amount paid in the previous year. All
such payments of principal shall be applied to the then outstanding principal
balance of this Note provided all interest due and payable as of such date has
been paid in full to Payee and, if not, such payments shall be applied first to
interest and then to principal.
4. All payments of principal and interest shall be made in legal tender of the
United States and shall be by wire transfer, cashier’s check or other readily
available funds acceptable to Payee.
5. Notwithstanding any provision to the contrary contained herein, Maker has the
right to setoff against the next ensuing payments Maker is otherwise obligated
to make hereunder, all costs and expenses of Maker specified in Section 5 of the
Fourth Amendment (as defined herein).
6. This Note is secured by that certain Mortgage Deed, dated July 12, 2005,
executed by Maker in favor of Payee, recorded on July 13, 2005 at OR Book 4795,
page 2848 in the Public Records of Lee County, Florida, as amended by that
certain First Amendment to Mortgage Deed, effective as of July 12, 2005, and
recorded on December 22, 2006, in Instrument Number 2006000474156, of the Public
Records of Lee County, Florida, that certain Second Amendment to Mortgage Deed
effective September 28, 2007, executed by Maker in favor of Payee, recorded on
October 22, 2007 in Instrument Number 2007000319331 of the Public Records of Lee
County, Florida, that certain Third Amendment to Mortgage Deed dated as of
December 27, 2007 and recorded on January 2, 2008 at Instrument
No. 2008000000470 of the Public Records of Lee County, Florida, and that certain
Amended and Restated Mortgage Deed dated September 28, 2008, executed by Maker
in favor of Payee, to be recorded in aforesaid records (collectively, the
“Mortgage”) to which reference is hereby made for a description of the Mortgaged
Property (as defined in the Mortgage), the nature and extent of the security,
the rights of the Payee in respect thereof and the terms and conditions upon
which this Note is issued.
7. If any principal, interest or other sums payable under this Note or under the
Mortgage are not promptly paid when due and not cured within fifteen (15) days
after written demand from Payee to Maker or if default be made by Maker in the
performance of any other agreements, conditions or covenants contained herein or
in the Mortgage, which nonmonetary default is not cured within thirty (30) days
after written notice from Payee to Maker or if such nonmonetary default by its
nature cannot be cured within thirty (30) days, Maker within said thirty
(30) days has not commenced to cure said default and thereafter actually cured
such default within six (6) months after such notice subject to force majeure,
then the Principal Amount and accrued interest shall become due and payable
immediately, at the option of the holder hereof. Failure to exercise this option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent default.

 

- 3 -



--------------------------------------------------------------------------------



 



8. Maker agrees to pay all costs of collection of this Note including reasonable
attorneys’ fees, and all costs, expenses and attorneys’ fees for any retrial,
rehearing or appeals. Any and all sums due hereunder after a default beyond any
applicable grace or cure period under this Note or under the Mortgage shall bear
interest at the rate which is five percent (5%) higher than the rate of interest
in effect under this Note at the time of such default from the date when such
sums are due until paid. The interest payable or agreed to be paid hereunder
shall not exceed the highest lawful rate of interest permitted in the State of
Florida, and if, inadvertently, there is such excess sum, it shall be applied to
reduce the Principal Amount or returned to Maker if this Note is then paid in
full.
9. The Maker hereby waives presentment for payment, protest, notice, notice of
protest and notice of dishonor and agrees to remain and continue to be bound for
the payment of all sums due under this Note notwithstanding any renewals or
extension of the time for payment of sums due hereunder or any changes by way of
release, surrender or substitution of any security for this Note, and waive all
and every kind of notice of such extensions or changes.
10. The Maker shall be exculpated from personal liability for payment of the
indebtedness represented hereby and Payee, by acceptance hereof agrees that it
shall not seek, be entitled to or enforce any deficiency judgment against Maker
and that Payee’s sole remedy shall be limited to its rights of repossession,
foreclosure or sale of the Mortgaged Property as provided in the Mortgage and
such other rights in or recourse to the property, both real and personal,
hypothecated by Maker under the Mortgage.
11. Time is of the essence with respect to all obligations hereunder.
12. This Note shall be construed and enforced according to the laws of Florida.
Venue for any action concerning this Note shall be in Lee County, Florida.
13. This Note may be prepaid in whole or in part at any time, without penalty,
and any prepayment shall apply first to accrued interest that is due and payable
and then to the Principal Amount.
14. This Note may not be changed orally, but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
15. The words “Maker” and “Payee” shall include their respective successors,
assigns, heirs, executors and administrators.

 

- 4 -



--------------------------------------------------------------------------------



 



16. This Note has been entered into and delivered pursuant to that certain Third
Amended and Restated Agreement for Purchase and Sale, dated August 29, 2003, by
and between Maker and Payee, as amended by First Amendment to Third Amended and
Restated Agreement for Purchase and Sale dated December 5, 2003, as amended by
Second Amendment to Third Amended and Restated Agreement for Purchase and Sale
dated February 18, 2004, as amended by that certain “1031 Exchange” Amendment to
Third Amended and Restated Agreement for Purchase and Sale dated April 29, 2004,
as amended by the Third Amendment to Third Amended and Restated Agreement for
Purchase and Sale dated June 9, 2005 (“Third Amendment”), as amended by the
Fourth Amendment to Third Amended and Restated Agreement for Purchase and Sale
dated June 30, 2005 (“Fourth Amendment”), as amended by the Fifth Amendment to
Third Amended and Restated Agreement for Purchase and Sale dated as of July 7,
2005, and as assigned in part to First American Exchange Company, LLC, a
Delaware limited liability company, by Payee pursuant to that certain Assignment
Agreement (Relinquished Property), dated July 8, 2005 (collectively, the
“Purchase and Sale Agreement”). In the event of any conflict or inconsistency
between any of the terms or provisions of this Note or the Mortgage with any of
the terms or provisions of the Purchase and Sale Agreement, the terms and
provisions of this Note or the Mortgage shall control.
17. This Note amends, renews, restates and supersedes the Second Amended Note in
its entirety, which Second Amended Note had amended, renewed, restated and
superseded the Amended Note in its entirety, which Amended Note had amended,
renewed, restated and superseded the Original Note in its entirety. Maker and
Payee acknowledge and agree that this Note shall not constitute a novation of
the Second Amended Note, the Amended Note or the Original Note. Maker and Payee
each hereby ratifies, confirms and approves this Note. Any references to the
“Note” in any other document evidencing, securing or otherwise relating to the
indebtedness evidenced by the Note shall mean and refer to this Note. This Note
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single promissory note.
[SIGNATURE PAGE COMMENCES ON FOLLOWING PAGE]

 

- 5 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE CONTINUED FROM PREVIOUS PAGE]
IN WITNESS WHEREOF, Maker and Payee each has caused its duly authorized agent to
execute this Note on the date set forth below, but effective as of September 28,
2008.

                      “MAKER”    
 
                    GINN-LA NAPLES LTD., LLLP,
a Georgia limited liability limited partnership    
 
                    By:   Ginn-Naples GP, LLC, a Georgia limited liability
company,
its sole General Partner    
 
               
 
      By:        
 
      Name:        
 
      Title:        
 
      Date         

[signatures to Third Amended and Restated Renewal Promissory Note
continue on following page]

 

- 6 -



--------------------------------------------------------------------------------



 



[signatures to Third Amended and Restated Renewal Promissory Note
continued from previous page]

                      “PAYEE”    
 
                    ALICO-AGRI, LTD., a Florida limited partnership    
 
                    By:   Alico, Inc., a Florida corporation,
its General Partner    
 
               
 
      By:        
 
      Name:        
 
      Title:        
 
      Date        

 

- 7 -



--------------------------------------------------------------------------------



 



WEST TERMINATION AGREEMENT
This West Termination Agreement (“Agreement”) is made and entered into as of the
3rd day of October, 2008, by and among ALICO-AGRI, LTD., a Florida limited
partnership (“Alico”) and GINN-LA WEST FM, LTD., LLLP, a Georgia limited
liability limited partnership (“Ginn”).
W I T N E S S E T H:
WHEREAS, Ginn acquired the “Ginn West Option” as that term is defined in that
certain Agreement dated the 28th day of September, 2006, by an among Alico, Ginn
and other parties, which Agreement has been amended by that certain First
Amendment to Agreement dated as of the 28th day of September, 2007, that certain
Second Amendment to Agreement dated as of the 27th day of December, 2007, and
the Extension Agreement dated as of September 28, 2008, all of which are
collectively referred to herein as the “West Option Agreement”; and
WHEREAS, pursuant to the West Option Agreement, Ginn has the right to purchase
the “Alico West Property” described in the West Option Agreement in accordance
with the terms of the West Option Agreement; and
WHEREAS, Ginn desires to no longer have the rights and obligations pursuant to
the West Option Agreement and is prepared to terminate its rights pursuant to
the West Option Agreement.
NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, do agree as follows:
1. That Ginn’s right pursuant to the Ginn West Option to purchase the Alico West
Property is hereby terminated as of the 3rd day of October, 2008.
2. Ginn shall pay one-half of its prorata share of the 2008 real estate taxes on
the Alico West Property through October 3, 2008, in the amount of $199,035.13 to
Alico.
3. Other than the obligation to pay half of the prorated tax payment upon the
execution of this Agreement, Ginn’s right to exercise the Ginn West Option and
any other related rights under the West Option Agreement are hereby terminated
and neither Ginn nor Alico shall have any further rights or obligations pursuant
to the West Option Agreement. Alico and Ginn hereby release each other, and
their respective partners, officers, directors and affiliates, from any and all
claims, demands, causes of action, counterclaims, rights of setoff or other
actions that they may have arising from or relating to the Ginn West Option, the
West Option Agreement or the Alico West Property, except as set forth in this
Agreement.
4. Documents and Reports. Ginn shall supply to Alico copies of all documentation
provided by third party consultants in their possession (other than attorney
client materials and any internal memoranda or reports) relating to the Alico
West Property to the extent not previously delivered to Alico, including, but
not limited to, surveys, land planning materials, environmental reports,
environmental clean up materials, entitlement information, existing conditions
of fines, and the name of all consultants who could provide information and
authorization for such consultants to reproduce copies of all materials relating
to the Alico West Property, at Alico’s expense, and to perform services if
retained by Alico.

 

1



--------------------------------------------------------------------------------



 



5. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed given if delivered by hand, sent by
recognized overnight courier (such as Federal Express), transmitted via
facsimile transmission or mailed by certified or registered mail, return receipt
requested, in a postage pre-paid envelope, and addressed as follows:

         
 
  As to Alico:   Alico-Agri, Ltd.
 
      c/o Alico, Inc.
 
      Attn: Dan L. Gunter, President & CEO
 
      Mailing Address:
 
      Post Office Box 338, Labelle, FL 33975
 
      Physical Address:
 
      640 S. Main Street, Labelle, FL 33935
 
      Telephone: 863-675-2966
 
      Facsimile: 863-675-5799
 
       
 
  With a copy to:   Alico, Inc.
 
      Attn: Don Schrotenboer, Vice President Real Estate
 
      Mailing Address:
 
      Post Office Box 338, Labelle, FL 33975
 
      Physical Address:
 
      640 S. Main Street, Labelle, FL 33935
 
      Telephone: 863-675-5113
 
      Facsimile: 863-675-5799
 
       
 
  With a copy to:   Ruden McClosky et al.
 
      Attn: John L. Farquhar, Esq.
 
      5150 Tamiami Trail North, Suite 502
 
      Naples, FL 34103
 
      Telephone: 239-659-1100 Ext. 7102
 
      Facsimile: 954-333-4037
 
       
 
  As to Ginn:   Ginn-LA West FM, LTD., LLLP
 
      Attn: Edward R. Ginn, III
 
      215 Celebration Place, Suite 200
 
      Celebration, Florida 34747
 
      Telephone: 321-939-4700
 
      Facsimile: 321-939-4800

 

2



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Bruce A. Wobeck, Esquire
 
      Morris, Manning & Martin, LLP
 
      1600 Atlanta Financial Center
 
      3343 Peachtree Road, N.E.
 
      Atlanta, GA 30326
 
      Telephone: 404-504-7739
 
      Facsimile: 404-365-9532
 
       
 
  With a copy to:   John G. Morris, Esquire
 
      Morris, Manning & Martin, LLP
 
      1600 Atlanta Financial Center
 
      3343 Peachtree Road, N.E.
 
      Atlanta, GA 30326-1044
 
      Telephone: 404-572-7722
 
      Facsimile: 404-365-9532
 
       
 
  With a copy to:   Robert Gidel
 
      The Ginn Company
 
      215 Celebration
 
      Place, Suite 200
 
      Celebration, FL 32137
 
      Telephone: 321-939-4771
 
      Facsimile: 321-939-4800

unless the address is changed by the party by like notice given to the other
parties. Notice given by hand delivery shall be deemed received on the date
delivered if delivered on a business day during business hours, otherwise it
shall be deemed delivered on the next business day. Notice given by certified or
registered mail, return receipt requested, postage pre-paid, shall be deemed
delivered three (3) days following the date mailed. Notice sent by recognized
overnight courier (such as Federal Express) shall be deemed received on the next
business day. Notices given by facsimile shall be deemed received if sent as
confirmed by confirmation of transmission by telecopier retained by the sender
shall be proof of such sending and it shall be deemed received at that time if
such time is during business hours on a business day, otherwise it shall be
deemed received on the next business day. Any notice refused shall be deemed to
be accepted on the earlier of the time frame set forth in this notice provision
or when actually refused. Counsel may give notice on behalf of the parties.
6. This Agreement shall be construed and governed in accordance with laws of the
State of Florida and in the event of any litigation hereunder, the venue for any
such litigation, shall be exclusively in Lee County, Florida. All of the parties
to this Agreement have participated fully in the negotiation and preparation
hereof and, accordingly, this Agreement shall not be more strictly construed
against any one of the parties hereto.
7. In the event any provision of this Agreement is determined by appropriate
judicial authority to be illegal or otherwise invalid, such provision shall be
given its nearest legal meaning or reconstrued as such authority determines, and
the remainder of this Agreement shall be construed to be in full force and
effect.

 

3



--------------------------------------------------------------------------------



 



8. In the event of any litigation between the parties under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees and court costs
through all trial, appellate levels and post-judgment proceedings. The
provisions of this paragraph shall survive any termination or cancellation of
this Agreement.
9. In construing this Agreement, the singular shall be deemed to include the
plural, the plural shall be deemed to include the singular and the use of any
gender shall include every other gender and all captions and Paragraph and or
Section headings shall be discarded and the terms Section or Paragraph may be
used interchangeably.
10. This Agreement constitutes the entire agreement between the parties for the
termination of the Ginn West Option, and supersedes any other agreement or
understanding of the parties with respect to such matters. This Agreement may
not be changed, altered or modified except in a writing signed by the party
against whom enforcement of such a change would be sought. This Agreement shall
be binding upon the parties hereto and their respective permitted successors and
assigns.
11. No waiver of any provision of this Agreement shall be effective unless it is
in writing, signed by the party against whom it is asserted and any such written
waiver shall only be applicable to the specific instance to which it relates and
shall not be deemed to be a continuing or future waiver.
12. This Agreement shall be dated as of October 3, 2008, and shall be effective
when signed by all of the parties to this Agreement and a fully executed
Agreement has been delivered to all parties.
13. This Agreement, and any subsequent amendments hereto, may be executed in any
number of counterparts, each of which, when executed, shall be deemed to be an
original, and all of which shall be deemed to be one and the same instrument.
Facsimile transmission signatures or other copies shall have the same validity
as original signatures.
14. Each of the parties hereto agree to execute, acknowledge and deliver and
cause to be done, executed, acknowledged and delivered all such further acts,
assignments, transfers and assurances as shall reasonably be requested of it in
order to carry out this Agreement and give effect thereto.
[SIGNATURE PAGE COMMENCES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE CONTINUED FROM PREVIOUS PAGE]
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

                  Signed, sealed and delivered   SELLER:       in the presence
of:                     ALICO-AGRI, LTD., a Florida limited partnership    
 
               
 
      By: ALICO, INC., a Florida corporation    
 
      Its: General Partner    
 
               
 
      By:                    
Printed Name:
        DAN L. GUNTER, CEO & President    
 
               
 
                             
Printed Name:
                 
 
 
 
      (CORPORATE SEAL)      
 
      GINN:                 GINN-LA WEST FM LTD., LLLP, a Georgia limited
liability limited partnership      
 
      By: GINN-WEST FM GP, LLC, a Georgia limited liability company, its General
Partner    
 
               
 
      By:                    
Printed Name:
      Printed Name:       
 
 
 
  Title:   
 
   
 
       
 
   
 
                             
Printed Name:
               
 
 
 
           
 
               
 
          (CORPORATE SEAL)    

 

5